Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

SECOND

AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

dated as of June 30, 2016

 

among

 

EARTHLINK HOLDINGS CORP.,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER

PARTY HERETO FROM TIME TO TIME,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

 

REGIONS BANK,

as Administrative Agent and Collateral Agent

 

and

 

FIFTH THIRD BANK,

as Syndication Agent

 

 

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

as a Joint Lead Arranger and Sole Bookrunner

 

and

 

FIFTH THIRD BANK,

as a Joint Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1

DEFINITIONS AND INTERPRETATION

1

Section 1.1

Definitions

1

Section 1.2

Accounting Terms

33

Section 1.3

Rules of Interpretation

33

Section 2

LOANS AND LETTERS OF CREDIT

35

Section 2.1

Revolving Loans and Term Loan A

35

Section 2.2

Swingline Loans

38

Section 2.3

Issuances of Letters of Credit and Purchase of Participations Therein

40

Section 2.4

Pro Rata Shares; Availability of Funds

43

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records; Notes

44

Section 2.6

Scheduled Principal Payments

45

Section 2.7

Interest on Loans

45

Section 2.8

Conversion/Continuation

47

Section 2.9

Default Rate of Interest

48

Section 2.10

Fees

48

Section 2.11

Prepayments/Commitment Reductions

50

Section 2.12

Application of Prepayments

52

Section 2.13

General Provisions Regarding Payments

53

Section 2.14

Sharing of Payments by Lenders

54

Section 2.15

Cash Collateral

55

Section 2.16

Defaulting Lenders

56

Section 2.17

Removal or Replacement of Lenders

58

Section 3

YIELD PROTECTION

59

Section 3.1

Making or Maintaining LIBOR Loans

59

Section 3.2

Increased Costs

61

Section 3.3

Taxes

62

Section 3.4

Designation of a Different Lending Office

66

Section 4

CONDITIONS PRECEDENT

66

Section 4.1

Conditions Precedent to Initial Credit Extension

66

Section 4.2

Conditions to Each Credit Extension

68

Section 5

REPRESENTATIONS AND WARRANTIES

68

Section 5.1

Organization; Requisite Power and Authority; Qualification

68

Section 5.2

Equity Interests and Ownership

69

Section 5.3

Due Authorization

69

Section 5.4

No Conflict

69

Section 5.5

Governmental Consents

69

Section 5.6

Binding Obligation

69

Section 5.7

Financial Statements

70

Section 5.8

No Material Adverse Effect

70

Section 5.9

No Adverse Proceedings

70

Section 5.10

Tax Matters

70

Section 5.11

Properties

70

Section 5.12

Environmental Matters

71

Section 5.13

No Defaults

71

Section 5.14

Information Regarding Credit Parties; Tax Identification Numbers

71

Section 5.15

Governmental Regulation

72

Section 5.16

Employee Matters

73

Section 5.17

Pension Plans

73

Section 5.18

Solvency

74

 

i

--------------------------------------------------------------------------------


 

Section 5.19

Compliance with Laws

74

Section 5.20

Security Interests

74

Section 5.21

Disclosure

74

Section 5.22

Insurance

74

Section 5.23

Pledge Agreement and Security Agreement

75

Section 5.24

Mortgages

75

Section 6

AFFIRMATIVE COVENANTS

75

Section 6.1

Financial Statements and Other Reports

75

Section 6.2

Existence

78

Section 6.3

Payment of Taxes and Claims

78

Section 6.4

Maintenance of Properties

78

Section 6.5

Insurance

79

Section 6.6

Inspections

79

Section 6.7

Compliance with Laws

79

Section 6.8

Use of Proceeds

79

Section 6.9

Environmental

79

Section 6.10

Joinder of Guarantors

80

Section 6.11

Books and Records

80

Section 6.12

Pledge of Personal Property Assets

81

Section 6.13

Real Estate Assets

81

Section 7

NEGATIVE COVENANTS

83

Section 7.1

Indebtedness

83

Section 7.2

Liens

85

Section 7.3

No Further Negative Pledges

87

Section 7.4

Restricted Payments

87

Section 7.5

Restrictions on Subsidiary Distributions

88

Section 7.6

Investments

88

Section 7.7

Use of Proceeds

89

Section 7.8

Financial Covenants

89

Section 7.9

Fundamental Changes; Disposition of Assets; Acquisitions

90

Section 7.10

Disposal of Subsidiary Interests

90

Section 7.11

Transactions with Shareholders and Affiliates

90

Section 7.12

Prepayment of Other Funded Debt

91

Section 7.13

Conduct of Business

91

Section 7.14

Fiscal Year

91

Section 7.15

Amendments to Organizational Agreements/Contractual Obligations

91

Section 7.16

Capital Expenditures

91

Section 7.17

Applicability of Negative Covenants

91

Section 8

GUARANTY

92

Section 8.1

The Guaranty

92

Section 8.2

Obligations Unconditional

92

Section 8.3

Reinstatement

93

Section 8.4

Certain Waivers

93

Section 8.5

Remedies

94

Section 8.6

Rights of Contribution

94

Section 8.7

Guaranty of Payment; Continuing Guaranty

94

Section 8.8

Keepwell

94

Section 9

EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS

95

Section 9.1

Events of Default

95

Section 9.2

Remedies

97

Section 9.3

Application of Funds

97

 

ii

--------------------------------------------------------------------------------


 

Section 10

AGENCY

98

Section 10.1

Appointment and Authority

98

Section 10.2

Rights as a Lender

99

Section 10.3

Exculpatory Provisions

99

Section 10.4

Reliance by Administrative Agent

100

Section 10.5

Delegation of Duties

101

Section 10.6

Resignation of Administrative Agent

101

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders

102

Section 10.8

No Other Duties, etc.

102

Section 10.9

Administrative Agent May File Proofs of Claim

102

Section 10.10

Collateral and Guaranty Matters

103

Section 11

MISCELLANEOUS

104

Section 11.1

Notices; Effectiveness; Electronic Communications

104

Section 11.2

Expenses; Indemnity; Damage Waiver

105

Section 11.3

Set-Off

107

Section 11.4

Amendments and Waivers

107

Section 11.5

Successors and Assigns

110

Section 11.6

Independence of Covenants

114

Section 11.7

Survival of Representations, Warranties and Agreements

114

Section 11.8

No Waiver; Remedies Cumulative; Enforcement

114

Section 11.9

Marshalling; Payments Set Aside

114

Section 11.10

Severability

115

Section 11.11

Obligations Several; Independent Nature of Lenders’ Rights

115

Section 11.12

Headings

115

Section 11.13

Applicable Laws

115

Section 11.14

WAIVER OF JURY TRIAL

116

Section 11.15

Confidentiality

116

Section 11.16

Usury Savings Clause

117

Section 11.17

Counterparts; Integration; Effectiveness

117

Section 11.18

No Advisory or Fiduciary Relationship

117

Section 11.19

Electronic Execution of Assignments and Other Documents

118

Section 11.20

USA PATRIOT Act

118

Section 11.21

Designation as Senior Debt

118

Section 11.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

118

Section 11.23

Amendment and Restatement

119

 

iii

--------------------------------------------------------------------------------


 

Appendices

 

Appendix A

 

Lenders, Commitments and Commitment Percentages

Appendix B

 

Notice Information

 

 

 

Schedules

 

 

 

 

 

Schedule 2.3

 

Existing Letters of Credit

Schedule 5.1

 

Organization; Requisite Power and Authority; Qualification

Schedule 5.2

 

Equity Interests and Ownership

Schedule 5.11(b)

 

Real Estate Assets

Schedule 5.14

 

Capital Structure, Ownership and Tax Identification Numbers of Credit Parties

Schedule 5.22

 

Insurance Coverage

Schedule 7.1

 

Existing Indebtedness

Schedule 7.2

 

Existing Liens

Schedule 7.5

 

Existing Restrictions on Subsidiaries

Schedule 7.6

 

Existing Investments

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1

 

Form of Secured Party Designation Notice

Exhibit 2.1

 

Form of Funding Notice

Exhibit 2.3

 

Form of Issuance Notice

Exhibit 2.5-1

 

Form of Revolving Loan Note

Exhibit 2.5-2

 

Form of Swingline Note

Exhibit 2.5-3

 

Form of Term Loan Note

Exhibit 2.8

 

Form of Conversion/Continuation Notice

Exhibit 3.3 (1-4)

 

Forms of U.S. Tax Compliance Certificates

Exhibit 6.1(c)

 

Form of Compliance Certificate

Exhibit 6.10

 

Form of Guarantor Joinder Agreement

Exhibit 7.5

 

Intercompany Subordination Terms

Exhibit 11.5

 

Form of Assignment Agreement

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2016 (as
amended, restated, increased, extended, supplemented or otherwise modified from
time to time, this “Agreement”), is entered into by and among EARTHLINK HOLDINGS
CORP., a Delaware corporation (the “Borrower”), certain Subsidiaries of the
Borrower from time to time party hereto, as Guarantors, the Lenders from time to
time party hereto, and REGIONS BANK, as administrative agent (in such capacity,
“Administrative Agent”) and collateral agent (in such capacity, “Collateral
Agent”).

 

RECITALS:

 

WHEREAS, the Borrower and the Guarantors are a party to that certain Amended and
Restated Credit Agreement dated as of May 29, 2013 (as amended and modified, the
“Original Credit Agreement”), among the Borrower, such Guarantors, the Lenders
from time to time party thereto and Regions Bank, as Administrative Agent and
Collateral Agent; and

 

WHEREAS, the Borrower has requested that the Lenders amend and restate the
Original Credit Agreement; and

 

WHEREAS, the Lenders have agreed to amend and restate the Original Credit
Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Section 1               DEFINITIONS AND INTERPRETATION

 

Section 1.1            Definitions.  The following terms used herein, including
in the introductory paragraph, recitals, exhibits and schedules hereto, shall
have the following meanings:

 

“Accepting Lenders” means as defined in Section 11.4(g).

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or any
substantial portion of the property of another Person, or any division, line of
business or other business unit of another Person or (b) at least a majority of
the Equity Interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

 

“Acquisition Indebtedness” means as defined in Section 7.1(h).

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (a) (i) the rate per annum (rounded upward to the
next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the
LIBOR or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or

 

--------------------------------------------------------------------------------


 

service or if such page or service shall cease to be available, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays an average
settlement rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(iii) in the event the rates referenced in the preceding clauses (i) and
(ii) are not available, the rate per annum (rounded upward to the next whole
multiple of one sixteenth of one percent (1/16 of 1%)) equal to the quotation
rate (or the arithmetic mean of rates) offered to first class banks in the
London interbank market for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement. 
Notwithstanding anything contained herein to the contrary, the Adjusted LIBOR
Rate shall not be less than zero.

 

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

 

“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority pending against any
Credit Party or any of its Subsidiaries or any material property of any Credit
Party or any of its Subsidiaries.

 

“Affected Lender” means as defined in Section 3.1(b).

 

“Affected Loans” means as defined in Section 3.1(b).

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Effective Date is ONE HUNDRED TWENTY-FIVE MILLION DOLLARS
($125,000,000).

 

“Agreement” means as defined in the introductory paragraph hereto.

 

“ALTA” means American Land Title Association.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq, the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Credit Party or any of its
Affiliates from time to time concerning or relating to bribery or corruption.

 

2

--------------------------------------------------------------------------------


 

“Applicable Laws” means all applicable laws, including all applicable provisions
of constitutions, statutes, rules, ordinances, regulations and orders of all
Governmental Authorities and all orders, rulings, writs and decrees of all
courts, tribunals and arbitrators.

 

“Applicable Margin” means (a) from the Effective Date through the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.1(c) for the Fiscal Quarter ending September 30, 2016, the
percentage per annum based upon Pricing Level 3 in the table set forth below,
and (b) thereafter, the percentage per annum determined by reference to the
table set forth below using the Consolidated Net Total Leverage Ratio as set
forth in the Compliance Certificate most recently delivered to the
Administrative Agent pursuant to Section 6.1(c), with any increase or decrease
in the Applicable Margin resulting from a change in the Consolidated Net Total
Leverage Ratio becoming effective on the first Business Day immediately
following the date on which such Compliance Certificate is delivered.

 

Pricing Level

 

Consolidated Net Total
Leverage Ratio

 

Adjusted LIBOR Rate
Loans and
Letter of Credit Fee

 

Base Rate
Loans

 

Commitment
Fee and
Term Loan A
Commitment Fee

 

 

 

 

 

 

 

 

 

1

 

< 1.50:1.00

 

2.75%

 

1.75%

 

0.375%

2

 

> 1.50:1.00 but < 2.00:1.00

 

3.00%

 

2.00%

 

0.500%

3

 

> 2.00:1.00 but < 2.50:1.00

 

3.25%

 

2.25%

 

0.500%

4

 

> 2.50:1.00 but < 3.00:1.00

 

3.50%

 

2.50%

 

0.500%

5

 

> 3.00:1.00

 

3.75%

 

2.75%

 

0.500%

 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered by the date due in accordance herewith, then, upon the request of
the Required Lenders, Pricing Level 5 as set forth in the table above shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (y) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.7(e).  The Applicable Margin with respect to any
Incremental Term Loan established pursuant to Section 2.1(d) shall be as
provided in the joinder document(s) and/or commitment agreement(s) executed by
the Borrower and the applicable Lenders in connection therewith.

 

“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
which includes deposits by reference to which the applicable Adjusted LIBOR Rate
or any other interest rate of a Loan is to be determined, or (b) any category of
extensions of credit or other assets which include Adjusted LIBOR Rate Loans. 
An Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements.  The
rate of interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

3

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, created, leased or licensed, including the Equity Interests
of any Guarantor, other than (a) dispositions of surplus, obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business; (b) dispositions of inventory sold, and Intellectual Property
licensed, in the ordinary course of business; (c) dispositions of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the ordinary course of business for less than the full
amount thereof; (d) the abandonment of Intellectual Property in the ordinary
course of business to the extent the same does not individually or in the
aggregate materially affect the ability of any Credit Party to operate its
business; (e) any transfer in connection with a Restricted Payment to the extent
permitted under Section 7.4; and (f) any sale, lease, license, transfer or other
disposition of property to any Credit Party or any Subsidiary; provided, that if
the transferor of such property is a Credit Party, (i) the transferee must be a
Credit Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.6.

 

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer, and, solely for purposes of
making the certifications required under Sections 5.1(b)(ii) and (c), any
secretary or assistant secretary.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate in effect
on such day plus one percent (1.0%).  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the LIBOR Index Rate shall
be effective on the effective day of such change in the Prime Rate, the Federal
Funds Rate or the LIBOR Index Rate, respectively.  Notwithstanding anything to
the contrary herein, the Base Rate shall not be less than zero.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Borrower” means as defined in the introductory paragraph hereto.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Adjusted LIBOR Rate Loans, having the same Interest
Period, or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the LIBOR
Index Rate), the term “Business Day” means any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP (but subject to Section 1.2), is or should be accounted for as a
capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, any Issuing Bank or any Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, any Issuing
Bank or any Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent, such Issuing Bank and/or
such Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as of any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency or instrumentality of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one (1) year after such date; (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one (1) year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper
maturing no more than one (1) year from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances
maturing within one (1) year after such date and issued or accepted by any
Lender or by any commercial bank organized under

 

5

--------------------------------------------------------------------------------


 

the laws of the United States or any state thereof or the District of Columbia
that (i) is at least “adequately capitalized” (as defined in the regulations of
its primary federal banking regulator), and (ii) has Tier 1 capital (as defined
in such regulations) of not less than $100,000,000; and (e) shares of any money
market mutual fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (a) and
(b) above, (ii) has net assets of not less than $500,000,000, and (iii) has the
highest rating obtainable from either S&P or Moody’s.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (iii) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. § 225.8 or a Governmental Authority’s assessment thereof shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group shall be deemed to have “beneficial
ownership” of all Equity Interests that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of thirty-five
percent (35%) or more of the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b)           during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means as defined in the introductory paragraph hereto,
together with its successors and assigns.

 

6

--------------------------------------------------------------------------------


 

“Collateral Documents” means the Pledge Agreement, the Security Agreement, the
Mortgages (if any) and all other instruments, documents and agreements delivered
by any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to the Collateral Agent, for the benefit of the
holders of the Obligations, a Lien on any real, personal or mixed property of
that Credit Party as security for the Obligations.

 

“Commitment Fee” means as defined in Section 2.10(a).

 

“Commitments” means the Revolving Commitments and/or the Term Loan Commitments,
as context requires.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 6.1(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means, for any period for the Borrower and
its Subsidiaries, the aggregate of all expenditures during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of cash
flows of the Borrower and its Subsidiaries; provided, however, that an
Acquisition shall not constitute a Consolidated Capital Expenditure.

 

“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, the sum of (a) Consolidated Net Income, plus (b) to the extent
deducted in determining net income, without duplication (i) Consolidated
Interest Expense, (ii) taxes, (iii) depreciation and amortization, plus (iv) all
non-cash charges or losses, including, without limitation (1) any impairment
charge or asset write-off or write-down related to intangible assets (including
goodwill), long-lived assets and investments in debt and equity securities
pursuant to GAAP, (2) long-term incentive plan accruals and any non-cash
expenses resulting from the grant of stock options or other equity-based
incentives to any director, officer or employee of the Borrower or any other
Credit Party, (3) restructuring charges and non-recurring charges for such
period and (4) any non-cash charges or losses resulting from the application of
purchase accounting, in each case on a consolidated basis determined in
accordance with GAAP, provided that (x) for any period during which an
Acquisition has occurred, Consolidated EBITDA shall be calculated on a Pro Forma
Basis, (y) the calculation of Consolidated EBITDA shall exclude
(A) mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities and
(B) any non-cash gains or losses on foreign currency derivatives and any foreign
currency transaction non-cash gains or losses and any foreign currency exchange
translation gains or losses that arise on consolidation of integrated
operations, plus (v) non-recurring cash restructuring charges incurred following
the Effective Date in an aggregate amount not to exceed $20,000,000 during the
period of four (4) Fiscal Quarters most recently ended for which the company has
provided supporting detail acceptable to the Administrative Agent in its
reasonable discretion.  Except as otherwise expressly provided, the applicable
period shall be the four (4) consecutive Fiscal Quarters ending as of the date
of determination.

 

“Consolidated Funded Debt” means Funded Debt of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Group” means, as of any date, the Borrower and its consolidated
subsidiaries, as determined in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending as of such date less Consolidated Capital Expenditures
made during such period to (b) Consolidated Interest Expense paid or payable in
cash for the period of four (4) consecutive Fiscal Quarters ending as of such
date.

 

“Consolidated Interest Expense” means, for any period for the Borrower and its
Subsidiaries, all interest expense on a consolidated basis determined in
accordance with GAAP, but including, in any event, the interest component under
capital leases and the implied interest component under Securitization
Transactions.  Except as expressly provided otherwise, the applicable period
shall be the four (4) consecutive Fiscal Quarters ending as of the date of
determination.

 

“Consolidated Net Income” means, for any period for the Borrower and its
Subsidiaries, net income (or loss) determined on a consolidated basis in
accordance with GAAP, excluding any extraordinary gains or losses and related
tax effects thereon.  Except as otherwise expressly provided, the applicable
period shall be the four (4) consecutive Fiscal Quarters ending as of the date
of determination.

 

“Consolidated Net Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Debt (net of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries maintained in the United States
in excess of $75,000,000 (but with Consolidated Funded Debt not to be reduced by
more than $50,000,000)) (including the Loans and other Obligations under this
Agreement) as of such date to (b) Consolidated EBITDA for the period of four
(4) consecutive Fiscal Quarters ending as of such date.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Debt (net of unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries maintained in the United States
in excess of $75,000,000 (but with Consolidated Funded Debt not to be reduced by
more than $50,000,000)) that is secured by a Lien or other pledge of collateral
interest (including the Loans and other Obligations under this Agreement) as of
such date to (b) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending as of such date.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

 

“Credit Date” means the date of a Credit Extension.

 

8

--------------------------------------------------------------------------------


 

“Credit Document” means any of this Agreement, the Notes, the Collateral
Documents, Borrower Assignment, Assumption and Release, each Guarantor Joinder
Agreement, each Fee Letter, the Intercreditor Agreement, any document executed
and delivered by the Borrower and/or any other Credit Party pursuant to which
any Aggregate Revolving Commitments are increased or an Incremental Term Loan is
established pursuant to Section 2.1(d), any documents or certificates executed
by the Borrower in favor of any Issuing Bank relating to Letters of Credit, and
all other documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent, any Issuing Bank or any Lender in
connection herewith or therewith, and including, for the avoidance of doubt, any
Guarantor Joinder Agreement.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debt Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any sale, issuance, placement, assumption or guaranty of Funded
Debt, whether or not evidenced by a promissory note or other written evidence of
Indebtedness, except for Funded Debt permitted to be incurred pursuant to
Section 8.1 or which is otherwise consented to by the Required Lenders.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
two percent (2%) per annum and (c) with respect to the Letter of Credit Fee, the
Applicable Margin plus two percent (2%) per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any Issuing Bank or any
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, if any, shall be specifically identified
in such writing or public statement) cannot be satisfied), (c) has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a

 

9

--------------------------------------------------------------------------------


 

Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.  Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swingline Lender and each Lender.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means June 30, 2016.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.

 

“Environmental Claim” means any known investigation, written notice, notice of
violation, written claim, action, suit, proceeding, written demand, abatement
order or other written order or directive (conditional or otherwise), by any
Person arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to human
health, safety, natural resources or the environment.

 

10

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (a)  any Hazardous
Materials Activity; (b) the generation, use, storage, transportation or disposal
of Hazardous Materials; or (c)  protection of human health and the environment
from pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) personal injury resulting from exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
Borrower or any Subsidiary assumed liability with respect to any of the
foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Transaction” means, with respect to the Borrower or any of its
Subsidiaries, any issuance or sale by the Borrower or such Subsidiary of shares
of its Equity Interests, other than an issuance (a) to the Borrower or any of
its wholly-owned Subsidiaries, (b) in connection with a conversion of debt
securities to equity, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, (d) which occurred prior to
the Effective Date, or (e) in connection with any Permitted Acquisition or any
capital expenditures permitted under this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, any successor statute, and the
regulations thereunder.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in

 

11

--------------------------------------------------------------------------------


 

accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (c) the provision by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent
to terminate such plan in a distress termination described in Section 4041(c) of
ERISA; (d) the withdrawal from any Pension Plan with two (2) or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (g) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability, or
the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of
Section 103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (h) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(i) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (j) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
Section 303(k) or 4068 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means as defined in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Accounts” means (a) any disbursement deposit account the funds in
which are used solely for the payment of salaries and wages, employee benefits,
workers’ compensation and similar expenses; (b) deposit accounts and securities
accounts the average daily balance (determined for the most recently completed
calendar month) in which does not at any time exceed $2,500,000 in the aggregate
for all such accounts and (c) cash collateral accounts maintained for
reimbursement of the cash-secured letters of credit set forth in Section 4(a) of
Schedule 7.1 in an amount not to exceed 105% of the aggregate face amount of
such cash-secured letters of credit outstanding at any date of determination, or
such lesser amount required to be posted by the applicable letter of credit
issuers.

 

12

--------------------------------------------------------------------------------


 

“Excluded Property” means, with respect to any Credit Party, including any
Person that becomes a Credit Party after the Effective Date as contemplated by
Section 6.10, (a) any owned or leased real or personal property which is located
outside of the United States, (b) any personal property (including, without
limitation, motor vehicles) in respect of which perfection of a Lien is not
either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, unless
reasonably requested by the Administrative Agent at the direction of the
Required Lenders, (c) the Equity Interests of any Foreign Subsidiary of a Credit
Party in excess of sixty-six percent (66%) of the issued and outstanding voting
Equity Interests of such Foreign Subsidiary, (d) any property which, subject to
the terms of Section 7.3, is subject to a Lien of the type described in
Section 7.2(m) pursuant to documents which prohibit such Credit Party from
granting any other Liens in such property, (e) any leasehold interest of any
Credit Party, (f) any real property of any Credit Party owned in fee simple that
has a fair market value of less than $1,000,000, in any individual instance,
(g) any certificates, licenses and other authorizations issued by any
Governmental Authority to the extent that Applicable Laws prohibit the granting
of a security interest therein; (h) any property to the extent that the grant of
a security interest therein would violate Applicable Law, require a consent not
obtained of any Governmental Authority, or constitute a breach of or default
under, or result in the termination of or require a consent not obtained under,
any contract, lease, license or other agreement evidencing or giving rise to
such property, or result in the invalidation thereof or provide any party
thereto with a right of termination (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the applicable UCC or any other Applicable Law or principles of equity),
(i) Excluded Accounts, (j) any Intellectual Property if the grant of a security
interest therein would result in the invalidation of the Credit Party’s interest
therein, (k) to the extent a grant of security interest therein is prohibited
under the terms of the Federal Stimulus Grant Funds program, any item of
property or asset the purchase of which was financed using Federal Stimulus
Grant Funds that are subject to any security interest granted in connection with
any Federal Stimulus Grant Funds, and (l) proceeds and products of any and all
of the foregoing excluded property described in clauses (a) through (k) above
only to the extent such proceeds and products would constitute property or
assets of the type described in clauses (a) through (k) above; provided,
however, that (x) the security interest granted to the Collateral Agent under
the Security Agreement or any other Credit Document shall attach immediately to
any asset of any Grantor at such time as such asset ceases to meet any of the
criteria for “Excluded Property” described in any of the foregoing clauses
(a) through (k) above and (y) to the extent that any of the foregoing property
described in clauses (a) through (k) are pledged as collateral to secure the
Senior Secured Notes or any Permitted Senior Secured Indebtedness, such type of
property shall not constitute “Excluded Property” hereunder so long as such
property is pledged to secure the Senior Secured Notes or such Permitted Senior
Secured Indebtedness, as applicable.

 

“Excluded Subsidiaries” means any Regulated Subsidiary (other than an Immaterial
Subsidiary) that has not received all necessary regulatory approvals to become a
Guarantor hereunder.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 8.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap Obligation. 
If a Swap Obligation arises under a Master Agreement governing more than one
Hedge Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedge Agreements for which such Guaranty or
security interest becomes illegal.

 

13

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Effective Date and identified on Schedule 2.3.

 

“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Internal Revenue
Code.

 

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Regions
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the Administrative Agent.  Notwithstanding
anything contained herein to the contrary, the Federal Funds Rate shall not be
less than zero.

 

“Federal Stimulus Grant Funds” means any proceeds awarded to the Borrower or any
of its Subsidiaries by the United States Department of Commerce or any other
federal governmental agency pursuant to the American Recovery and Reinvestment
Act of 2009 or other similar legislation.

 

“Fee Letters” means, collectively, the Regions Fee Letter and the Fifth Third
Fee Letter.

 

“Fifth Third Fee Letter” means that certain letter agreement dated June 3, 2016
among the Borrower and Fifth Third Bank.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial

 

14

--------------------------------------------------------------------------------


 

statements fairly present, in all material respects, the financial condition of
the Consolidated Group as of the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary whose Equity
Interests are owned directly by a Domestic Credit Party.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of the Collateral Agent, for the benefit of the holders
of the Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to any Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans made by
such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments and all
Indebtedness in the form of an earnout or other similar contingent obligation
incurred in connection with an Acquisition to the extent such earnout or other
similar contingent obligation is required to be set forth as a liability on the
balance sheet of such Person;

 

(b)           all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services;

 

15

--------------------------------------------------------------------------------


 

(c)           all obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties);

 

(d)           the Attributable Principal Amount of Capital Leases, Synthetic
Leases and Securitization Transactions;

 

(e)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

(f)            Support Obligations in respect of Funded Debt of another Person;
and

 

(g)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (f).

 

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guaranteed Obligations” means as defined in Section 8.1(a).

 

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement substantially
in the form of Exhibit 6.10 delivered by a Credit Party pursuant to
Section 6.10.

 

“Guarantors” means (a) each Person identified on the signature pages hereto (or,
if applicable, a Guarantor Joinder Agreement) as a “Guarantor”, (b) each other
Person that becomes a Guarantor pursuant to the terms hereof, and (c) with
respect to (i) obligations under any Secured Hedge Agreements, (ii) obligations
under any Secured Treasury Management Agreements and (iii) Swap Obligations of a
Specified Credit Party (determined before giving effect to Section 8.1 and 8.8)
under the Guaranty

 

16

--------------------------------------------------------------------------------


 

hereunder, the Borrower, in each case together with their successors and
permitted assigns.  The term “Guarantors” shall not include any Excluded
Subsidiary.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 8.

 

“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means any agreement evidencing, memorializing or confirming
Hedging Obligations of a Person.

 

“Hedge Bank” means any Person in its capacity as a party to a Hedge Agreement
with the Borrower or any Subsidiary provided that (a) at the time such Person
enters into such Hedge Agreement, such Person is a Lender or an Affiliate of a
Lender, or (b) such Hedge Agreement exists on the Effective Date and such Person
is a Lender or an Affiliate of a Lender on the Effective Date; and, in each such
case, each such Hedge Bank shall have provided a Secured Party Designation
Notice to the Administrative Agent within thirty (30) days of entering into the
Hedge Agreement or otherwise becoming eligible in respect thereof.

 

“Hedging Obligations” of any Person means any and all obligations and
liabilities of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (a) any and all Hedging
Transactions, (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person means (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

17

--------------------------------------------------------------------------------


 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.

 

“Immaterial Subsidiary” means any Subsidiary of the Borrower that has not
already become a Guarantor hereunder that (a) at any time (i) has Consolidated
EBITDA attributable to such Subsidiary for the period of four consecutive Fiscal
Quarters most recently ended in an amount less than five percent (5.0%) of
Consolidated EBITDA for such period and (ii) holds assets with an aggregate fair
market value of less than five percent (5.0%) of the aggregate fair market value
of the total assets of the Consolidated Group and (b) when taken together with
other Subsidiaries that are not Guarantors hereunder, (x) has Consolidated
EBITDA attributable to such Subsidiary for the period of four consecutive Fiscal
Quarters then ended in an amount less than five percent (5.0%) Consolidated
EBITDA for such period and (y) holds assets with an aggregate fair market value
of less than five percent (5.0%) of the aggregate fair market value of the total
assets of the Consolidated Group.

 

“Incremental Term Loan”‘ means as defined in Section 2.1(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all Funded Debt; and

 

(b)           net obligations under any Hedge Agreement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Indemnitee” means as defined in Section 11.2(b).

 

“Index Rate Determination Date” means the Effective Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.

 

“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights.

 

“Intercreditor Agreement” means that certain Pari Passu Intercreditor Agreement,
dated as of May 29, 2013 among Regions Bank, as administrative agent, Regions
Bank, as the 2020 notes collateral agent, Regions Bank, as the 2020 notes
authorized representative and each additional collateral agent and authorized
representative from time to time party thereto and consented to by the Borrower,
as amended or modified from time to time in accordance with the terms thereof.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, (i) the last Business Day of each calendar quarter, commencing
on the first such date to occur after the Effective Date and (ii) the Revolving
Commitment Termination Date, the Term Loan A Maturity Date and the final
maturity date of any Incremental Term Loan; and (b) any Adjusted LIBOR Rate
Loan, (i) the last day of each Interest Period applicable to such Loan;
provided, in the case of each Interest Period of longer than three (3) months
“Interest Payment Date” shall also include each date that is three (3)

 

18

--------------------------------------------------------------------------------


 

months, or an integral multiple thereof, after the commencement of such Interest
Period and (ii) the Revolving Commitment Termination Date, the Term Loan A
Maturity Date and the final maturity date of any Incremental Term Loan.

 

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2), three (3) or six (6) months, as selected by
the Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(a) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (i) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (ii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month;
(iii) no Interest Period with respect to any Term Loan shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of Adjusted LIBOR Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due;
and (iv) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than another Credit Party); (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Borrower from any Person (other than the
Borrower), of any Equity Interests of such Person; (c) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by the Borrower or any of its
Subsidiaries to any other Person (other than another Credit Party), including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business and (d) all investments consisting of any exchange-traded or
over the counter derivative transaction, including any Hedge Agreement.  The
amount of any Investment shall be the original cost of such Investment of the
type described in clauses (a), (b) and (c), plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment, minus
amounts returned in cash in respect of such Investment.

 

“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds (other than business interruption
insurance) or condemnation awards in an amount of $1,000,000 or more payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

19

--------------------------------------------------------------------------------


 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

 

“Issuing Banks” means Regions Bank and other Lenders designated by the Borrower
and who have agreed to act as an Issuing Bank hereunder, each in its capacity as
issuer of Letters of Credit hereunder, together with its permitted successors
and assigns in such capacity and “Issuing Bank” means any one of the foregoing.

 

“Joint Lead Arrangers” means Regions Capital Markets, a division of Regions
Bank, and Fifth Third Bank.

 

“Lenders” means the Persons with loans and commitments hereunder shown on
Appendix A, as updated from time to time to reflect an increase in or
termination of commitments, together with successors and assigns in accordance
with the provisions hereof.  Unless context requires otherwise, the term
“Lenders” shall include the Swingline Lenders.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Borrowing” means any extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed or refinanced as
a Borrowing of Revolving Loans.

 

“Letter of Credit Fees” means as defined in Section 2.10(c)(i).

 

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings.  For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) THIRTY MILLION DOLLARS ($30,000,000) and (b) the aggregate unused amount
of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (b) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.

 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Index Rate” means, for any Index Rate Determination Date with respect to
any Base Rate Loans determined by reference to the LIBOR Index Rate, (a) the
rate per annum (rounded upward to the next whole multiple of one sixteenth of
one percent (1/16 of 1%)) equal to (a) the LIBOR or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) for deposits with a term equivalent to one (1) month in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two (2)

 

20

--------------------------------------------------------------------------------


 

Business Days prior to such Index Rate Determination Date, or (b) in the event
the rate referenced in the preceding clause (a) does not appear on such page or
service or if such page or service shall cease to be available, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays an average
settlement rate for deposits with a term equivalent to one (1) month in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to such Index Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next whole multiple of one
sixteenth of one percent (1/16 of 1%)) equal to the quotation rate (or the
arithmetic mean of rates) offered to first class banks in the London interbank
market for deposits in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the LIBOR Index Rate is then
being determined with maturities comparable to one (1) month as of approximately
11:00 a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date.  Notwithstanding anything contained herein to the contrary,
the LIBOR Index Rate shall not be less than zero.

 

“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.

 

“LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index Rate Loans, as
applicable.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Securities, any purchase option, call or similar right of
a third party with respect to such Securities.

 

“Liquidity” means the sum of (a) unrestricted cash of the Credit Parties plus
(b) availability existing under the Aggregate Revolving Commitments that is
actually available to be drawn.

 

“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and LIBOR Loans comprising such Loans.

 

“Loan Modification Agreement” means as defined in Section 11.4(g).

 

“Loan Modification Offer” means as defined in Section 11.4(g)

 

“Margin Stock” means as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (a) the business operations, properties, assets, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) the ability of the Credit Parties, taken as a whole, to fully and timely
perform the Obligations; (c) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; (d) the value of the whole or any material part of the Collateral or the
priority of Liens in the Collateral in favor of the Collateral Agent for the
holders of the Obligations; or (e) the rights, remedies and benefits available
to, or conferred upon, any Agent and any Lender or any holder of Obligations
under any Credit Document.

 

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

 

21

--------------------------------------------------------------------------------


 

“Mortgaged Property” means any Real Estate Asset that is owned by a Credit Party
and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Collateral Agent, for the benefit of the holders of the
Obligations, a security interest in the fee interest of any Credit Party in any
Mortgaged Property.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of their ERISA Affiliates or with
respect to which any Credit Party or any of their ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by the Borrower or any of its Subsidiaries in connection
with any Asset Sale, Debt Transaction or Equity Transaction, net of (a) direct
costs incurred or estimated costs for which reserves are maintained, in
connection therewith (including legal, accounting and investment banking fees
and expenses, sales commissions and underwriting discounts); (b) amounts
required to be reserved or held in escrow for indemnification, adjustment of
purchase price or similar obligations pursuant to the agreements governing the
applicable Asset Sale; provided that any amounts placed in reserve or escrow or
initially excluded from Net Cash Proceeds to meet such post-closing
indemnification. adjustment of purchase or similar obligations which are
released to the Borrower or any Subsidiary, as applicable, or determined not to
be payable by the Borrower or Subsidiary, as applicable, shall become Net Cash
Proceeds once such amounts are so released or so determined not to be payable
and shall thereupon be applied in accordance with Section 2.12(b), (c) estimated
taxes paid or payable (including sales, use or other transactional taxes and any
net marginal increase in income taxes) as a result thereof; and (d) the amount
required to retire any Indebtedness secured by a Permitted Lien on the related
property.  For purposes hereof, “Net Cash Proceeds” includes any cash or Cash
Equivalents received upon the disposition of any non-cash consideration received
by the Borrower or any of its Subsidiaries in any Asset Sale, Debt Transaction
or Equity Transaction but does not include any cash or Cash Equivalents held by
any Person or business acquired in a Permitted Acquisition.

 

“Non-Consenting Lender” means as defined in Section 2.17.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Loan Note, a Swingline Note or a Term Loan Note.

 

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), any Issuing Bank, the Lenders (including former Lenders in their
capacity as such) or any of them, the Hedge Banks and the Treasury Management
Banks, under any Credit Document, Secured Hedge Agreement or Secured Treasury
Management Agreement, together with all renewals, extensions, modifications or
refinancings of any of the foregoing, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise; provided, however, that the “Obligations” of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party.

 

22

--------------------------------------------------------------------------------


 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Original Credit Agreement” means as defined in the recitals hereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date, (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension with respect to a Letter of Credit
occurring on such date and any other changes in the amount of the Letter of
Credit Obligations as of such date, including as a result of any reimbursements
by (or on account of) the Borrower of any drawing under any Letter of Credit and
(c) with respect to any Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Term Loan on such date.

 

“Participant” means as defined in Section 11.5(d).

 

“Participant Register” means as defined in Section 11.5(d).

 

“Patriot Act” means Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA and which is
sponsored, maintained or contributed to by, or required to be contributed to by,
any Credit Party or any of their ERISA Affiliates or with respect to which any
Credit

 

23

--------------------------------------------------------------------------------


 

Party or any of their ERISA Affiliates previously sponsored, maintained or
contributed to, or was required to contribute to, and still has liability.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

(a)           the Property acquired (or the Property of the Person acquired) in
such Acquisition is a business permitted under Section 7.13;

 

(b)           in the case of an Acquisition of the Equity Interests, the board
of directors (or other comparable governing body) of such other Person shall
have approved the Acquisition; and

 

(c)           (i) no Default or Event of Default shall exist and be continuing
immediately before or immediately after giving effect thereto, (ii) the
representations and warranties made by the Credit Parties in each Credit
Document shall be true and correct in all material respects as if made on the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (iii) after
giving effect thereto on a Pro Forma Basis, (1) the Credit Parties shall be in
compliance with the Consolidated Interest Coverage Ratio set forth in
Section 7.8(a) and (2) the Consolidated Net Total Leverage Ratio shall not
exceed 3.00:1.00 and (iv) at least five (5) Business Days prior to the
consummation of such Acquisition, an Authorized Officer of the Borrower shall
provide a compliance certificate, in form and substance satisfactory to the
Administrative Agent, affirming compliance with each of the items set forth in
clauses (a) through (c) hereof.

 

“Permitted Amendments” means as defined in Section 11.4(g).

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.2.

 

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than or equal to that of the Indebtedness being
extended, renewed or refinanced, (c) does not include an obligor that was not an
obligor with respect to the Indebtedness being extended, renewed or refinanced,
unless such additional obligor is also a Guarantor, (d) remains subordinated, if
the Indebtedness being refinanced or extended was subordinated to the prior
payment of the Obligations, such extended, renewed or refinanced Indebtedness,
(e) does exceed in a principal amount the Indebtedness being renewed, extended
or refinanced plus reasonable fees and expenses incurred in connection
therewith, and (f) is not incurred, created or assumed, if any Default or Event
of Default has occurred and continues to exist or would result therefrom.

 

“Permitted Senior Secured Indebtedness” means any senior secured Indebtedness of
the Borrower (and senior secured guaranties thereof by any Guarantor) which
satisfies the following requirements:  (a) the Borrower shall have delivered to
the Administrative Agent the documents related thereto prior to the incurrence
of such Indebtedness, including a joinder agreement to the Intercreditor
Agreement, (b) the final maturity thereof is no earlier than ninety-one (91)
days following the latest of the Revolving Commitment Termination Date, the Term
Loan A Maturity Date and the maturity date of any outstanding Incremental Term
Loan, (c) the documents related thereto do not contain any financial maintenance
covenants (or defaults having the same effect as a financial maintenance
covenant) that are more restrictive than the financial maintenance covenants
hereunder, (d) there are no scheduled amortization, mandatory redemption or
sinking fund provisions or similar provisions prior to the maturity of such
Indebtedness in excess of five percent (5%) of the initial principal thereof per
year and (e) the other terms and conditions of each incurrence of such
Indebtedness shall be no more onerous or restrictive on the

 

24

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries, taken as a whole, than the terms and conditions
contained in this Agreement.

 

“Permitted Senior Unsecured Indebtedness” means any senior unsecured
Indebtedness of the Borrower (and senior unsecured guaranties thereof by any
Guarantor) which satisfies the following requirements:  (a) the Borrower shall
have delivered to the Administrative Agent the documents related thereto prior
to the incurrence of such Indebtedness, (b) the final maturity thereof is no
earlier than ninety-one (91) days following the latest of the Revolving
Commitment Termination Date, the Term Loan A Maturity Date and the maturity date
of any outstanding Incremental Term Loan, (c) the documents related thereto do
not contain (i) any financial maintenance covenants (or defaults having the same
effect as a financial maintenance covenant) that are more restrictive than the
financial maintenance covenants hereunder or (ii) any cross-default provisions
to the credit facilities established under this Agreement or any other Credit
Documents (other than cross payment default provisions), (d) there are no
scheduled amortization, mandatory redemption or sinking fund provisions or
similar provisions prior to the maturity of such Indebtedness in excess of five
percent (5)% of the initial principal thereof per year and (e) the other terms
and conditions of each incurrence of such Indebtedness shall be no more onerous
or restrictive on the Borrower and its Subsidiaries, taken as a whole, than the
terms and conditions contained in this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” means as defined in Section 11.1(d).

 

“Pledge Agreement” means the amended and restated pledge agreement dated as of
the Effective Date given by the Credit Parties, as pledgors, to the Collateral
Agent for the benefit of the holders of the Secured Obligations (as defined
therein), and any other pledge agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time.  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

 

“Principal Office” means, for the Administrative Agent, each Swingline Lender
and each Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office as it may from time to time designate in
writing to the Borrower and each Lender.

 

“Pro Forma Basis” means, with respect to any transaction, for determining
compliance with the covenants hereunder and pricing (including for purposes of
determining the Applicable Margin), that such transaction shall be deemed to
have occurred as of the first day of the period of four (4) consecutive Fiscal
Quarters ending as of the end of the most recent Fiscal Quarter for which annual
or quarterly financial statements shall have been delivered in accordance with
the provisions hereof.  Further, for purposes of making calculations on a Pro
Forma Basis hereunder, (a) in the case of any Asset Sale, (i) income statement
items (whether positive or negative) attributable to the property, entities or
business units that are the subject of such Asset Sale shall be excluded to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
paid or retired in connection with such Asset Sale shall be deemed to have been
paid and retired as of the first day of the applicable period; and (b) in the
case of any Acquisition, merger or consolidation, (i) income statement items
(whether positive or negative) attributable to the property, entities or
business units that are the subject thereof shall be included to the

 

25

--------------------------------------------------------------------------------


 

extent relating to any period prior to the date thereof, (ii) Indebtedness
incurred or repaid in connection with such Acquisition, merger or consolidation,
shall be deemed to have been incurred or repaid as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period assuming prevailing interest rates hereunder) and (iii) cost savings that
have been realized since the consummation of such Acquisition, merger or
consolidation shall be deemed to have been achieved as of the first day of the
applicable period.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Credit Party in any real property.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Refunded Swingline Loans” means as defined in Section 2.2(b)(iii).

 

“Regions Fee Letter” means that certain letter agreement dated June 3, 2016
among the Borrower, Regions Bank and Regions Capital Markets, a division of
Regions Bank.

 

“Register” means as defined in Section 11.5(c).

 

“Regulated Subsidiary” means (a) Choice One Communications of Pennsylvania Inc.
and (b) any other wholly-owned Subsidiary of the Borrower for which regulatory
approval is required prior to its becoming a Credit Party hereunder.

 

“Reimbursement Date” means as defined in Section 2.3(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Removal Effective Date” means as defined in Section 10.6(b).

 

“Required Approval” means as defined in Section 11.4(g).

 

26

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that the
amount of any participation in any Swingline Loan and any unreimbursed drawing
of any Letter of Credit that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the applicable Swingline Lender or the applicable Issuing
Bank, as the case may be, in making such determination.

 

“Resignation Effective Date” means as defined in Section 10.6(a).

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of the
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interests of the Borrower now or hereafter outstanding; (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of the Borrower
or the Borrower now or hereafter outstanding; and (d) any payment or prepayment
of principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Indebtedness subordinated in right
of payment to the Obligations.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.

 

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments.  The initial Revolving Commitment Percentages are set
forth on Appendix A.

 

“Revolving Commitment Period” means the period from and including the Effective
Date to the earlier of (a) (i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Commitment Termination Date” means the earliest to occur of
(a) June 30, 2021; (b) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.11(b); and (c) the date of the termination
of the Revolving Commitments pursuant to Section 9.2; provided, that,
notwithstanding anything to the contrary in the foregoing, if the Senior Secured
Notes have not been redeemed, repurchased, refinanced or repaid in full on or
prior to February 29, 2020, the Revolving Commitment Termination Date shall be
February 29, 2020.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Obligations and Swingline Loans at
such time.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

 

27

--------------------------------------------------------------------------------


 

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Sanctioned Country” means (a) a country, territory or a government of a country
or territory, (b) an agency of the government of a country or territory, or
(c) an organization directly or indirectly owned or controlled by a country,
territory or its government, that is subject to Sanctions.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, (c) the European Union, (d) any European Union member
state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., together with its successors.

 

“Secured Party Designation Notice” means a notice in the form of Exhibit 1.1 (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Hedge Bank or a Treasury Management Bank to the Administrative Agent that
it holds Obligations entitled to share in the guaranties and collateral
interests provided herein in respect of a Secured Hedge Agreement or Secured
Treasury Management Agreement, as appropriate.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Section 7.1
that is entered into by and between the Borrower or any Subsidiary and any Hedge
Bank.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between the Borrower or any Subsidiary and any
Treasury Management Bank.

 

“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit-sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in

 

28

--------------------------------------------------------------------------------


 

temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

“Securitization Transaction” means, with respect to the Borrower and its
Subsidiaries, any financing transaction or series of financing transactions
pursuant to which such Person or any Subsidiary of such Person may sell, convey
or otherwise transfer, or grant a security interest in, accounts, payment
intangibles, payments, receivables, rights to future lease payments or residuals
or similar rights to payment to a special purpose subsidiary or Affiliate of
such Person.

 

“Security Agreement” means the amended and restated security agreement dated as
of the Effective Date given by the Credit Parties, as grantors, to the
Collateral Agent for the benefit of the holders of the Secured Obligations (as
defined therein), and any other security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

“Senior Secured Notes” means, collectively, those certain 7.375% senior secured
notes due 2020 issued by the Borrower under the Senior Secured Notes Indenture.

 

“Senior Secured Notes Indenture” means that certain indenture, dated as of
May 29, 2013, by and among the Borrower, certain guarantors party thereto and
Regions Corporate Trust.

 

“Senior Unsecured Notes” means, collectively, those certain 8.875% senior notes
of the Borrower due 2019 issued by the Borrower under the Senior Unsecured Notes
Indenture.

 

“Senior Unsecured Notes Indenture” means that certain indenture, dated as of
May 17, 2011, by and among the Borrower, certain guarantors party thereto and
Deutsche Bank Trust Company Americas, as trustee.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Effective Date or with respect to any
transaction contemplated or undertaken after the Effective Date; and (iii) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (b) such Person
is “solvent” within the meaning given that term and similar terms under
Applicable Laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 8.8.

 

“Subordinated Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries that by its terms is expressly subordinated in right of payment to
the prior payment of the Obligations under this Agreement on terms and
conditions, and evidenced by documentation, reasonably satisfactory to the
Administrative Agent and the Required Lenders and which also satisfies the
following requirements:  (a)

 

29

--------------------------------------------------------------------------------


 

the Borrower shall have delivered to the Administrative Agent the Subordinated
Debt Documents prior to the incurrence of such Indebtedness, (b) the respective
Subordinated Debt Documents do not contain (i) any financial maintenance
covenants (or defaults having the same effect as a financial maintenance
covenant) or (ii) any cross-default provisions to the credit facilities
established under this Agreement or any other Credit Documents (other than cross
payment default provisions), (c) there are no scheduled amortization, mandatory
redemption or sinking fund provisions or similar provisions prior to the
maturity of such Indebtedness and (d) the other terms and conditions of such
Indebtedness shall be no more onerous or restrictive on the Borrower and its
Subsidiaries, taken as a whole, than the terms and conditions contained in this
Agreement.

 

“Subordinated Debt Documents” means all documentation (including, without
limitation, any indenture or purchase agreement) entered into in connection with
any incurrence of Subordinated Debt.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person, or the accounts of which
would be consolidated with those of such Person in its consolidated financial
statements in accordance with GAAP, if such statements were prepared as of such
date, or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. 
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Borrower.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness payable or performable by another Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness , (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness of the
payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Support Obligations shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Support Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lenders” means Regions Bank and other Lenders designated by the
Borrower and who have agreed to act as a Swingline Lender hereunder, each in its
capacity as a Swingline Lender

 

30

--------------------------------------------------------------------------------


 

hereunder, together with its permitted successors and assigns in such capacity,
and “Swingline Lender” means any one of the foregoing.

 

“Swingline Loan” means a Loan made by any Swingline Lender to the Borrower
pursuant to Section 2.2.

 

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Swingline Rate” means either (a) the Base Rate plus the Applicable Margin
applicable to Base Rate Loans or (b) such other rate of interest as the Borrower
and the applicable Swingline Lender may agree.

 

“Swingline Sublimit” means, at any time of determination, the lesser of (a) TEN
MILLION DOLLARS ($10,000,000) and (b) the aggregate unused amount of Revolving
Commitments then in effect.

 

“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (b) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means the Term Loan A and any Incremental Term Loan established
under Section 2.1(d).

 

“Term Loan A” means as defined in Section 2.1(b).

 

“Term Loan A Availability Period” means the period from and including the
Effective Date to the earliest of (a) the date and time that the Term Loan A has
been funded, (b) the date that is one hundred ten (110) days after the Effective
Date and (c) the date on which the Term Loan A Commitments shall have been
terminated as provided herein.

 

“Term Loan A Commitment” means, for each Lender, the commitment of such Lender
to make a portion of the Term Loan A hereunder.  The Term Loan A Commitment of
each Lender as of the Effective Date is set forth on Appendix A.  The aggregate
principal amount of the Term Loan A Commitments of all of the Lenders as in
effect on the Effective Date is FIFTY MILLION DOLLARS ($50,000,000).

 

“Term Loan A Commitment Fee” means as defined in Section 2.10(b).

 

“Term Loan A Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), (a) the
numerator of which is the outstanding principal amount of such Lender’s portion
of the Term Loan A, and (b) the denominator of which is the aggregate
outstanding principal amount of the Term Loan A.  The initial Term Loan A
Commitment Percentage of each Lender as of the Effective Date is set forth on
Appendix A.

 

“Term Loan A Maturity Date” means June 30, 2021; provided, that, if the Senior
Secured Notes

 

31

--------------------------------------------------------------------------------


 

have not been redeemed or refinanced in full on or prior to February 29, 2020,
the Term Loan A Maturity Date shall be deemed to be February 29, 2020.

 

“Term Loan A Note” means a promissory note in the form of Exhibit 2.5-3, as it
may be amended, supplemented or otherwise modified from time to time.

 

“Term Loan Commitments” means (a) for each Lender, such Lender’s Term Loan A
Commitment and (b) for each Lender providing an Incremental Term Loan pursuant
to Section 2.1(d), the commitment of such Lender to make such Incremental Term
Loan as set forth in the document(s) executed by the Borrower establishing such
Incremental Term Loan.

 

“Term Loan Commitment Percentage” means, for each Lender providing a portion of
a Term Loan, a fraction (expressed as a percentage carried to the ninth decimal
place), (a) the numerator of which is the outstanding principal amount of such
Lender’s portion of such Term Loan, and (b) the denominator of which is the
aggregate outstanding principal amount of such Term Loan.

 

“Term Loan Notes” means the Term Loan A Note and any other promissory notes
given to evidence Term Loans hereunder.

 

“Title Policy” means as defined in Section 6.13(b)(iii).

 

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of the Term Loans (or, during the Term Loan A Availability Period, the
Term Loan A Commitments) of such Lender at such time and the unused Revolving
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Utilization of Revolving Commitments” means, as of any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans, (b) the aggregate principal amount of all outstanding Swingline
Loans and (c) the Letter of Credit Usage.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.

 

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Credit Party and (b) any Lender on the Effective Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Credit Party in existence on the Effective Date, and, in each such case,
each such Treasury Management Bank shall have provided a Secured Party
Designation Notice to the Administrative Agent within thirty (30) days of
entering into the Treasury Management Agreement or otherwise becoming eligible
in respect thereof.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

 

“United States” or “U.S.” means the United States of America.

 

32

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2            Accounting Terms.

 

(a)           Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP; provided, however, that for all purposes of this
Agreement, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the audited financial statements of Borrower
for the Fiscal Year ending December 31, 2015, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for below.  Financial
statements and other information required to be delivered by the Borrower to the
Lenders pursuant to Section 6.1(a) and Section 6.1(b) shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 6.1(e), if
applicable); provided, however, that if at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
covenant or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then such computations shall continue to be
made on a basis consistent with the most recent financial statements delivered
pursuant to Section 6.1(a) and Section 6.1(b) as to which no such objection has
been made.

 

(b)            Notwithstanding any provision herein to the contrary,
determinations of (i) the applicable pricing level under the definition of
“Applicable Margin” and (ii) compliance with the financial covenants, shall be
made on a Pro Forma Basis.

 

(c)            FASB ASC 825 and FASB ASC 470-20.  Notwithstanding the above, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

Section 1.3            Rules of Interpretation.

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include

 

33

--------------------------------------------------------------------------------


 

such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Sections, Exhibits, Appendices and Schedules shall be construed to refer to
Sections of, and Exhibits, Appendices and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law or regulation shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           The terms lease and license shall include sub-lease and
sub-license.

 

(c)           All terms not specifically defined herein or by GAAP, which terms
are defined in the UCC, shall have the meanings assigned to them in the UCC of
the relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.

 

(d)           Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”.

 

(e)           To the extent that any of the representations and warranties
contained in Section 5 under this Agreement or in any of the other Credit
Documents is qualified by “Material Adverse Effect”, the qualifier “in all
material respects” contained in Section 4.2(b) and the qualifier “in any
material respect” contained in Section 9.1(d) shall not apply.

 

(f)            Whenever the phrase “to the knowledge of” or words of similar
import relating to the knowledge of a Person are used herein or in any other
Credit Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.

 

(g)           This Agreement and the other Credit Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties.  Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.

 

(h)           Unless otherwise indicated, all references to a specific time
shall be construed to Eastern Standard Time or Eastern Daylight Savings Time, as
the case may be.  Unless otherwise expressly provided herein, all references to
dollar amounts and “$” shall mean Dollars.

 

(i)            Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any letter of credit
application or other issuer document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

34

--------------------------------------------------------------------------------


 

Section 2               LOANS AND LETTERS OF CREDIT

 

Section 2.1            Revolving Loans and Term Loan A.

 

(a)           Revolving Loans.  During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to the Borrower in an aggregate amount up to but not exceeding
such Lender’s Revolving Commitment; provided, that after giving effect to the
making of any Revolving Loan, in no event shall (i) the Total Utilization of
Revolving Commitments exceed the Aggregate Revolving Commitments of all Lenders
as of such date and (ii) the Revolving Credit Exposure of any Lender exceed such
Lender’s Revolving Commitment.  Amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed during the Revolving Commitment
Period.  Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

(b)           Term Loan A.  Subject to the terms and conditions set forth
herein, the Lenders will make advances of their respective Term Loan A
Commitment Percentages of a term loan (the “Term Loan A”) in an aggregate amount
not to exceed the Term Loan A Commitment, which Term Loan A will be disbursed to
the Borrower in Dollars in a single advance during the Term Loan A Availability
Period.  The Term Loan A may consist of Base Rate Loans, Adjusted LIBOR Rate
Loans, or a combination thereof, as the Borrower may request.  Amounts repaid on
the Term Loan A may not be reborrowed.  Each Lender’s Term Loan A Commitment
shall expire on the last day of the Term Loan A Availability Period.

 

(c)           Mechanics for Revolving Loans and Term Loans.

 

(i)            All Term Loans and, except pursuant to Section 2.2(b)(iii), all
Revolving Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

 

(ii)           Whenever the Borrower requests that the Lenders make a Term Loan
or a Revolving Loan, the Borrower shall deliver to the Administrative Agent a
fully executed and delivered Funding Notice no later than (x) 11:00 a.m. at
least three (3) Business Days in advance of the proposed Credit Date in the case
of an Adjusted LIBOR Rate Loan and (y) 10:00 a.m. on the Credit Date in the case
of a Loan that is a Base Rate Loan.  Except as otherwise provided herein, a
Funding Notice for a Credit Extension of Loans that are Adjusted LIBOR Rate
Loans shall be irrevocable on and after the related Interest Rate Determination
Date, and the Borrower shall be bound to make a borrowing in accordance
therewith.

 

(iii)          Notice of receipt of each Funding Notice in respect of each
Revolving Loan or Term Loan, together with the amount of each Lender’s Revolving
Commitment Percentage or Term Loan Commitment Percentage thereof, together with
the applicable interest rate, shall be provided by the Administrative Agent to
each applicable Lender by telefacsimile with reasonable promptness, but
(provided the Administrative Agent shall have received such notice by 12:00
noon) not later than 2:00 p.m. on the same day as the Administrative Agent’s
receipt of such notice from the Borrower.

 

(iv)          Each Lender shall make its Revolving Commitment Percentage of the
requested Revolving Loan or its Term Loan Commitment Percentage of the requested
Term Loan available to the Administrative Agent not later than 2:00 p.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office.  Except as

 

35

--------------------------------------------------------------------------------


 

provided herein, upon satisfaction or waiver of the applicable conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
such Credit Extension available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all
Loans received by the Administrative Agent in connection with the Credit
Extension from the Lenders to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office or such other account as may be
designated in writing to the Administrative Agent by the Borrower.

 

(d)           Increase in Revolving Commitments and Establishment of Incremental
Term Loans.  The Borrower may from time to time after the Closing Date increase
the Aggregate Revolving Commitments (but not the Letter of Credit Sublimit or
the Swingline Sublimit) and/or establish one or more additional term loans
(each, an “Incremental Term Loan”) subject to the following:

 

(i)            the sum of the (A) aggregate principal amount of any increases in
the Revolving Commitments pursuant to this Section 2.1(d) plus (B) the aggregate
principal amount of any Incremental Term Loans pursuant to this
Section 2.1(d) shall not to exceed $50,000,000; provided, that, at no time shall
the Total Credit Exposure exceed $175,000,000;

 

(ii)           any such increase in the Aggregate Revolving Commitments or
establishment of an Incremental Term Loan shall be in a minimum principal amount
of $5,000,000 and in integral multiples of $1,000,000 in excess thereof;

 

(iii)          the conditions set forth in Section 4.2 shall be satisfied as of
the date of, and after giving effect to, any increase in the Aggregate Revolving
Commitments or establishment of any Incremental Term Loan;

 

(iv)          no existing Lender shall be under any obligation to increase its
Revolving Commitment or provide any Incremental Term Loan, and any such decision
whether to increase its Revolving Commitment or provide any portion of an
Incremental Term Loan shall be in such Lender’s sole and absolute discretion;
provided that if any existing Lender requests to provide any portion of an
increased Revolving Commitment pursuant to the terms of this Section 2.1(d),
such existing Lender shall be reasonably acceptable to the Issuing Banks and the
Swingline Lenders;

 

(v)           the Borrower may designate a bank or other financial institution
that is not already a Lender to provide all or any portion of any increase in
the Aggregate Revolving Commitments or an Incremental Term Loan, so long as
(A) such Person (an “Additional Lender”) becomes a party to this Agreement
pursuant to a lender joinder agreement or other document in form and substance
satisfactory to the Administrative Agent that has been executed by the Borrower
and such Additional Lender, (B) any such Person proposed by the Borrower to
become an Additional Lender must be reasonably acceptable to the Administrative
Agent and, if such Additional Lender is to provide a Revolving Commitment, the
Issuing Banks and the Swingline Lenders;

 

(vi)          before giving effect to any such increase in the Aggregate
Revolving Commitments or establishment of any Incremental Term Loan, the
Administrative Agent shall have received a certificate of each Credit Party
dated as of the date of such increase in the Aggregate Revolving Commitments or
establishment of such Incremental Term Loan signed by an Authorized Officer of
such Credit Party certifying and demonstrating in detail reasonably satisfactory
to the Administrative Agent that on a Pro Forma Basis after giving effect to any
such increase in the Aggregate Revolving Commitments, (A) the Consolidated Net
Total Leverage

 

36

--------------------------------------------------------------------------------


 

Ratio shall not exceed 3.25:1.00 and (B) the Credit Parties shall be in
compliance with the Consolidated Interest Coverage Ratio set forth in
Section 7.8(a);

 

(vii)         the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Credit Parties, opinions
of counsel to the Credit Parties and, if applicable, Term Loan Notes) it may
reasonably request relating to such increase in the Aggregate Revolving
Commitments or such establishment of such Incremental Term Loan, all in form and
substance reasonably satisfactory to the Administrative Agent;

 

(viii)        none of the Joint Lead Arrangers and their Affiliates shall have
any commitment or obligation for arranging any such increase in the Revolving
Commitments or Incremental Term Loan without their prior written consent and
subject to such conditions, including fee arrangements, as they may provide in
connection therewith;

 

(ix)          the Borrower shall have paid any applicable upfront and
arrangement fees;

 

(x)           the Borrower shall prepay any Revolving Loans outstanding on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any non-ratable increase in the Revolving Commitments
under this Section;

 

(xi)          such increase in the Revolving Commitments shall be on the same
terms as for Revolving Loans contained in this Agreement;

 

(xii)         with respect to any Incremental Term Loan, (i) the final maturity
date thereof shall be no earlier than the Term Loan A Maturity Date or the
maturity date for any then-existing Incremental Term Loan and (ii) the weighted
average life to maturity of such Incremental Term Loan shall not be shorter than
the weighted average life to maturity of the Term Loan A or any then-existing
Incremental Term Loan;

 

(xiii)        with respect to any Incremental Term Loan, the all-in yield
(including interest rate margins, any interest rate floors, original issue
discount and upfront fees (based on the lesser of a four-year average life to
maturity or the remaining life to maturity), but excluding arrangement,
structuring and underwriting fees paid or payable to either Joint Lead Arranger
or its affiliates) applicable to such Incremental Term Loan shall not be more
than 0.50% higher than the corresponding all-in yield (determined on the same
basis) applicable to the Term Loan A or any then-existing Incremental Term Loan
unless the interest rate margin with respect to the Term Loan A or such
then-existing Incremental Term Loan is adjusted to be equal to the interest rate
with respect to the Incremental Term Loan, minus, 0.50%; and

 

(xiv)        any increase in the Aggregate Revolving Commitments or
establishment of an Incremental Term Loan shall be pursuant to a commitment
agreement, joinder agreement or other document in form and substance reasonably
acceptable to the Administrative Agent, and upon the effectiveness of such
commitment agreement, joinder agreement or other document pursuant to the terms
thereof, the Commitments, as applicable, shall automatically be increased by the
amount of the Commitments added through such commitment agreement, joinder
agreement or other document and Appendix A shall automatically be deemed amended
to reflect the Commitments of all Lenders after giving effect to the addition of
such Commitments.

 

37

--------------------------------------------------------------------------------


 

Section 2.2            Swingline Loans.

 

(a)           Swingline Loans Commitments.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Swingline Lender may,
in its sole discretion, make Swingline Loans denominated in Dollars to the
Borrower in the aggregate amount up to but not exceeding the Swingline Sublimit;
provided, that after giving effect to the making of any Swingline Loan, in no
event shall (i) the Total Utilization of Revolving Commitments exceed the
Revolving Commitments then in effect and (ii) the Revolving Credit Exposure of
any Lender exceed such Lender’s Revolving Commitment.  Amounts borrowed pursuant
to this Section 2.2 may be repaid and reborrowed during the Revolving Commitment
Period.  Each Swingline Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swingline Loans and all other
amounts owed hereunder with respect to the Swingline Loans and the Revolving
Commitments shall be paid in full no later than such date.

 

(b)           Borrowing Mechanics for Swingline Loans.

 

(i)            Whenever the Borrower requests that a Swingline Lender make a
Swingline Loan, the Borrower shall deliver to the Administrative Agent a Funding
Notice no later than 11:00 a.m. on the proposed Credit Date.

 

(ii)           The applicable Swingline Lender shall make the amount of its
Swingline Loan available to the Administrative Agent not later than 3:00 p.m. on
the applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of such Swingline Loans available
to the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Swingline Loans received by
the Administrative Agent from such Swingline Lender to be credited to the
account of the Borrower at the Administrative Agent’s Principal Office, or to
such other account as may be designated in writing to the Administrative Agent
by the Borrower.  Immediately upon the making of a Swingline Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Revolving
Commitment Percentage times the amount of such Swingline Loan.

 

(iii)          With respect to any Swingline Loans which have not been
voluntarily prepaid by the Borrower pursuant to Section 2.11, the applicable
Swingline Lender may at any time in its sole and absolute discretion, deliver to
the Administrative Agent (with a copy to the Borrower), no later than
11:00 a.m. on the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by the Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on such Credit Date in an amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given which such Swingline Lender requests Lenders to prepay.  Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by the Lenders other than such Swingline Lender shall
be immediately delivered by the Administrative Agent to such Swingline Lender
(and not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swingline Loans and (2) on the day such Revolving Loans are made, such
Swingline Lender’s Revolving Commitment Percentage of the Refunded Swingline
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
such Swingline Lender to the Borrower, and such portion of the Swingline Loans
deemed to be so paid shall no longer be outstanding as Swingline Loans and shall
no longer be due under the Swingline Note of such Swingline Lender but shall
instead

 

38

--------------------------------------------------------------------------------


 

constitute part of such Swingline Lender’s outstanding Revolving Loans to the
Borrower and shall be due under the Revolving Loan Note issued by the Borrower
to the Swingline Lender.  The Borrower hereby authorizes the Administrative
Agent and each Swingline Lender to charge the Borrower’s accounts with the
Administrative Agent and each Swingline Lender (up to the amount available in
each such account) in order to immediately pay such Swingline Lender the amount
of the Refunded Swingline Loans to the extent of the proceeds of such Revolving
Loans made by the Lenders, including the Revolving Loans deemed to be made by
such Swingline Lender, are not sufficient to repay in full the Refunded
Swingline Loans.  If any portion of any such amount paid (or deemed to be paid)
to any Swingline Lender should be recovered by or on behalf of the Borrower from
such Swingline Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 2.14.

 

(iv)          If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to any
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by such Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon.  Upon one (1) Business Day’s
notice from the applicable Swingline Lender, each Lender holding a Revolving
Commitment shall deliver to such Swingline Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of such Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of any Swingline Lender in form and
substance reasonably satisfactory to such Swingline Lender.  In the event any
Lender holding a Revolving Commitment fails to make available to any Swingline
Lender the amount of such Lender’s participation as provided in this paragraph,
such Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by such Swingline Lender for the correction of errors
among banks and thereafter at the Base Rate, as applicable.

 

(v)           Notwithstanding anything contained herein to the contrary,
(1) each Lender’s obligation to make Revolving Loans for the purpose of repaying
any Refunded Swingline Loans pursuant to clause (iii) above and each Lender’s
obligation to purchase a participation in any unpaid Swingline Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against any Swingline Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the applicable Swingline Lender had not
received prior notice from the Borrower or the Required Lenders that any of the
conditions under Section 4.2 to the making of the applicable Refunded Swingline
Loans or other unpaid Swingline Loans were not satisfied at the time such
Refunded Swingline Loans or other unpaid Swingline Loans were made; and (2) no
Swingline Lender shall be obligated to make any Swingline Loans (A) if it has
elected not to do so after the occurrence and during the continuation of a
Default or Event of Default, (B) it does not in good faith believe that all
conditions under Section 4.2 to the making of such Swingline Loan have

 

39

--------------------------------------------------------------------------------


 

been satisfied or waived by the Required Lenders or (C) at any time a Lender is
a Defaulting Lender, whether on account of a failure to fund its obligations or
otherwise, unless the Administrative Agent, for the benefit of such Swingline
Lender, shall have received Cash Collateral in an amount sufficient to cover all
Fronting Exposure of such Swingline Lender.

 

Section 2.3            Issuances of Letters of Credit and Purchase of
Participations Therein.

 

(a)           Letters of Credit.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Issuing Bank agrees to issue
Letters of Credit for the account of the Borrower or any of its Subsidiaries in
the aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars; (ii) the
stated amount of each Letter of Credit shall not be less than $50,000 or such
lesser amount as is acceptable to the applicable Issuing Bank; (iii) after
giving effect to such issuance, in no event shall (A) the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect or (B) the
Revolving Credit Exposure of any Lender exceed such Lender’s Revolving
Commitment; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect; and
(v) in no event shall any standby Letter of Credit have an expiration date later
than the earlier of (1) ten (10) days prior to the Revolving Commitment
Termination Date, and (2) the date which is one (1) year from the date of
issuance of such standby Letter of Credit.  Subject to the foregoing, any
Issuing Bank may agree that a standby Letter of Credit will automatically be
extended for one or more successive periods not to exceed one (1) year each,
unless such Issuing Bank elects not to extend for any such additional period;
provided, no Issuing Bank shall extend any such Letter of Credit if it has
received written notice that an Event of Default has occurred and is continuing
at the time such Issuing Bank must elect to allow such extension; provided,
further, in the event that any Lender is at such time a Defaulting Lender,
unless the applicable Issuing Bank has entered into arrangements satisfactory to
such Issuing Bank (in its sole discretion) with the Borrower or such Defaulting
Lender to eliminate such Issuing Bank’s Fronting Risk with respect to such
Lender (after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender), including by Cash Collateralizing such
Defaulting Lender’s Revolving Commitment Percentage of the Letter of Credit
Usage in a manner reasonably satisfactory to Agents, such Issuing Bank shall not
be obligated to issue or extend any Letter of Credit hereunder.  The applicable
Issuing Bank may send a Letter of Credit or conduct any communication to or from
the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.  All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Effective Date shall be subject to and governed by the terms and
conditions hereof.

 

(b)           Notice of Issuance.  Whenever the Borrower requests the issuance
of a Letter of Credit, the Borrower shall deliver to the Administrative Agent an
Issuance Notice no later than 12:00 p.m. at least three (3) Business Days or
such shorter period as may be agreed to by any Issuing Bank in any particular
instance, in advance of the proposed date of issuance.  Upon satisfaction or
waiver of the conditions set forth in Section 4.2, an Issuing Bank shall issue
the requested Letter of Credit only in accordance such Issuing Bank’s standard
operating procedures.  Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, the applicable Issuing Bank shall promptly
notify the Administrative Agent and each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.3(e).  Immediately
upon the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
Issuing Bank a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Revolving Commitment Percentage times the amount of
such Letter of Credit.

 

40

--------------------------------------------------------------------------------


 

(c)           Responsibility of Issuing Banks With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the applicable Issuing Bank shall
be responsible only to examine the documents delivered under such Letter of
Credit with reasonable care so as to ascertain whether they appear on their face
to be in accordance with the terms and conditions of such Letter of Credit.  As
between the Borrower and any Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by such Issuing
Bank, by the respective beneficiaries of such Letters of Credit.  In furtherance
and not in limitation of the foregoing, no Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any such Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any Issuing Bank’s rights or
powers hereunder.  Without limiting the foregoing and in furtherance thereof,
any action taken or omitted by any Issuing Bank under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank to any Credit Party.  Notwithstanding anything to the
contrary contained in this Section 2.3(c), the Borrower shall retain any and all
rights it may have against any Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of such Issuing Bank, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

 

(d)           Reimbursement by the Borrower of Amounts Drawn or Paid Under
Letters of Credit.  In the event an Issuing Bank has determined to honor a
drawing under a Letter of Credit, it shall immediately notify the Borrower and
the Administrative Agent, and the Borrower shall reimburse such Issuing Bank on
or before the Business Day immediately following the date on which such drawing
is honored (the “Reimbursement Date”) in an amount in Dollars and in same day
funds equal to the amount of such honored drawing; provided, anything contained
herein to the contrary notwithstanding, (i) unless the Borrower shall have
notified the Administrative Agent and the applicable Issuing Bank prior to
10:00 a.m. on the date such drawing is honored that the Borrower intends to
reimburse such Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Funding Notice to the Administrative Agent requesting the Lenders
to make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing, and (ii) subject
to satisfaction or waiver of the conditions specified in Section 4.2, the
Lenders shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such honored drawing, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the applicable Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by the applicable Issuing
Bank on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the Borrower shall reimburse such Issuing Bank, on demand, in an amount
in same day funds equal to the excess of the amount of such honored drawing over
the aggregate amount of such Revolving Loans, if any, which are so received. 
Nothing in this Section 2.3(d) shall be deemed to relieve any Lender from its
obligation to make Revolving Loans on the terms and conditions set forth

 

41

--------------------------------------------------------------------------------


 

herein, and the Borrower shall retain any and all rights it may have against any
Lender resulting from the failure of such Lender to make such Revolving Loans
under this Section 2.3(d).

 

(e)           Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the applicable Issuing Bank a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Revolving Commitment Percentage (with respect to the Revolving
Commitments) of the maximum amount which is or at any time may become available
to be drawn thereunder.  In the event that the Borrower shall fail for any
reason to reimburse an Issuing Bank as provided in Section 2.3(d), the
applicable Issuing Bank shall promptly notify each Lender of the unreimbursed
amount of such honored drawing and of such Lender’s respective participation
therein based on such Lender’s Revolving Commitment Percentage.  Each Lender
shall make available to the applicable Issuing Bank an amount equal to its
respective participation, in Dollars and in same day funds, at the office of
such Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
such Issuing Bank is located) after the date notified by such Issuing Bank.  In
the event that any Lender fails to make available to the applicable Issuing Bank
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), such Issuing Bank shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the applicable
Issuing Bank for the correction of errors among banks and thereafter at the Base
Rate.  Nothing in this Section 2.3(e) shall be deemed to prejudice the right of
any Lender to recover from any Issuing Bank any amounts made available by such
Lender to such Issuing Bank pursuant to this Section in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank, as determined by a court of
competent jurisdiction in a final, non-appealable order.  In the event an
Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.3(e) for all or any portion of any drawing honored by such Issuing
Bank under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.3(e) with respect
to such honored drawing such Lender’s Revolving Commitment Percentage of all
payments subsequently received by such Issuing Bank from the Borrower in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

 

(f)            Obligations Absolute.  The obligation of the Borrower to
reimburse the applicable Issuing Bank for drawings honored under the Letters of
Credit issued by it and to repay any Revolving Loans made by the Lenders
pursuant to Section 2.3(d) and the obligations of the Lenders under
Section 2.3(e) shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms hereof under all circumstances including any of the
following circumstances: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, set-off, defense or other
right which the Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Bank, a Lender or any other
Person or, in the case of a Lender, against the Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by any
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document

 

42

--------------------------------------------------------------------------------


 

by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or (viii) the fact that an Event
of Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by the applicable Issuing Bank under the applicable Letter of
Credit shall not have constituted gross negligence or willful misconduct of such
Issuing Bank under the circumstances in question, as determined by a court of
competent jurisdiction in a final, non-appealable order.

 

(g)           Indemnification.  Without duplication of any obligation of the
Borrower under Section 3.2, 3.3 or 11.2, in addition to amounts payable as
provided herein, the Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Bank from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which each Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of such Issuing Bank, as determined by a court of competent jurisdiction in a
final, non-appealable order, or (2) the wrongful dishonor by such Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of such Issuing Bank to honor a drawing under any such Letter
of Credit as a result of any Governmental Act.

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

 

(i)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

Section 2.4            Pro Rata Shares; Availability of Funds.

 

(a)           Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
pro rata shares of the Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment or Term Loan Commitment, or
the portion of the aggregate outstanding principal amount of the Revolving Loans
or the Term Loans, of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.

 

(b)           Availability of Funds.

 

(i)            Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(d) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(d) and may,
in reliance upon such assumption, make

 

43

--------------------------------------------------------------------------------


 

available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans, plus, in either
case, any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or each applicable Issuing Bank, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or each applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

 

Section 2.5            Evidence of Debt; Register; Lenders’ Books and Records;
Notes.

 

(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrower and each other Credit Party to such Lender, including the amounts of
the Loans made by it and each repayment and prepayment in respect thereof.  Any
such recordation shall be conclusive and binding on the Borrower, absent
manifest error; provided, that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitment or the
Borrower’s obligations in respect of any applicable Loans; and provided,
further, in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern in the absence of
demonstrable error therein.

 

(b)           Notes.  The Borrower shall execute and deliver to each (i) Lender
on the Effective Date, (ii) Person who is a permitted assignee of such Lender
pursuant to Section 11.5 and (iii) Person who becomes a Lender in accordance
with Section 2.1(d), in each case to the extent requested by such Person,

 

44

--------------------------------------------------------------------------------


 

a Note or Notes to evidence such Person’s portion of the Revolving Loans,
Swingline Loans or Term Loans, as applicable.

 

Section 2.6            Scheduled Principal Payments.

 

(a)           Revolving Loans.  The principal amount of Revolving Loans is due
and payable in full on the Revolving Commitment Termination Date.

 

(b)           Swingline Loans.  The principal amount of the Swingline Loans is
due and payable in full on the earlier to occur of (i) the date of demand by the
applicable Swingline Lender and (ii) the Revolving Commitment Termination Date.

 

(c)           Term Loan A.  The principal amount of the Term Loan A shall be
repaid in installments on the last Business Day of each Fiscal Quarter,
commencing with the first such date to occur after the Term Loan A is funded, in
an amount equal to (i) $625,000 for the first eight (8) quarterly installments,
(ii) $937,500 for each of the next eight (8) quarterly installments and
(iii) $1,250,000 for each quarterly installment thereafter (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.11), with the outstanding principal amount of the Term Loan A (and any
accrued and unpaid interest) due on the Term Loan A Maturity Date, unless
accelerated sooner pursuant to Section 9.

 

(d)           Incremental Term Loans.  The principal amount of any Incremental
Term Loan established after the Effective Date pursuant to Section 2.1(d) shall
be repaid in installments on the date and in the amounts set forth in the
documents executed and delivered by the Borrower pursuant to which such
Incremental Term Loan is established.

 

Section 2.7            Interest on Loans.

 

(a)           Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)            in the case of Revolving Loans or the Term Loan A:

 

(A)          if a Base Rate Loan (including a Base Rate Loan referencing the
LIBOR Index Rate), the Base Rate plus the Applicable Margin; or

 

(B)          if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the
Applicable Margin;

 

(ii)           in the case of Swingline Loans, at the Swingline Rate; and

 

(iii)          in the case of any Incremental Term Loan established pursuant to
Section 2.1(d), at the interest rate per annum specified in the lender joinder
agreement(s) and/or the commitment agreement(s) whereby such Incremental Term
Loan is established.

 

(b)           The basis for determining the rate of interest with respect to any
Loan (except a Swingline Loan, which may only be made and maintained at the
Swingline Rate (unless and until converted into a Revolving Loan pursuant to the
terms and conditions hereof), and the Interest Period with respect to any
Adjusted LIBOR Rate Loan, shall be selected by the Borrower and notified to the
Administrative Agent and the Lenders pursuant to the applicable Funding Notice
or

 

45

--------------------------------------------------------------------------------


 

Conversion/Continuation Notice, as the case may be.  If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall become a Base Rate Loan and (ii) if such Loan is a Base Rate
Loan, such Loan shall remain a Base Rate Loan.

 

(c)           In connection with Adjusted LIBOR Rate Loans, there shall be no
more than five (5) Interest Periods outstanding at any time.  In the event the
Borrower fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate
Loan in the applicable Funding Notice or Conversion/Continuation Notice, such
Loan (i) if outstanding as an Adjusted LIBOR Rate Loan, will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan, and (ii) if outstanding as a Base Rate Loan will remain
as, or (if not then outstanding) will be made as, a Base Rate Loan.  In the
event the Borrower fails to specify an Interest Period for any Adjusted LIBOR
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
the Borrower shall be deemed to have selected an Interest Period of one
(1) month.  As soon as practicable after 10:00 a.m. on each Interest Rate
Determination Date and each Index Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to each of the LIBOR Loans for which an interest rate is then being
determined (and for the applicable Interest Period in the case of Adjusted LIBOR
Rate Loans) and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each Lender.

 

(d)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the LIBOR Index Rate) shall be made on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be computed on the basis of a year of three hundred
sixty (360) days for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a LIBOR Loan, the date of
conversion of such LIBOR Loan to such Base Rate Loan, as the case may be, shall
be included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a LIBOR Loan, the date of conversion of such Base Rate Loan
to such LIBOR Loan, as the case may be, shall be excluded; provided, if a Loan
is repaid on the same day on which it is made, one (1) day’s interest shall be
paid on that Loan.

 

(e)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Net Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Net Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the Lenders promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code or other Debtor Relief Law, automatically
and without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent
or any Lender, as the case may be, under any other provision of this Agreement. 
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations.

 

(f)            Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and shall be payable in arrears on and to (i) each
Interest Payment Date applicable to that Loan; (ii) upon

 

46

--------------------------------------------------------------------------------


 

any prepayment of that Loan (other than a voluntary prepayment of a Revolving
Loan or Term Loan which interest shall be payable in accordance with clause
(i) above), to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity.

 

(g)           The Borrower agrees to pay to the applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit issued on its account or
for the account of any of its Subsidiaries, interest on the amount paid by such
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Borrower at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, and (ii) thereafter, a rate which is the lesser of (y) two
percent (2%) per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans, and (z) the
Highest Lawful Rate.

 

(h)           Interest payable pursuant to Section 2.7(g) shall be computed on
the basis of a year of three hundred sixty (360) days, for the actual number of
days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full.  Promptly upon receipt by any Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the applicable
Issuing Bank shall distribute to each Lender, out of the interest received by
such Issuing Bank in respect of the period from the date such drawing is honored
to but excluding the date on which such Issuing Bank is reimbursed for the
amount of such drawing (including any such reimbursement out of the proceeds of
any Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit.  In the event an Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Revolving Commitment Percentage of any interest received by such Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which such Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Borrower.

 

Section 2.8            Conversion/Continuation.

 

(a)           Subject to Section 3.1 and so long as no Default or Event of
Default shall have occurred and then be continuing or would result therefrom,
the Borrower shall have the option:

 

(i)            to convert at any time all or any part of any Loan equal to
$100,000 and integral multiples of $50,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, an Adjusted LIBOR Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Adjusted LIBOR Rate Loan unless the Borrower shall pay all amounts due under
Section 3.1(c) in connection with any such conversion; or

 

(ii)           upon the expiration of any Interest Period applicable to any
Adjusted LIBOR Rate Loan, to continue all or any portion of such Loan as an
Adjusted LIBOR Rate Loan.

 

(b)           The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. at least three (3) Business Days
in advance of the proposed conversion date (in the case of a conversion to a
Base Rate Loan) and at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date (in the case of a conversion to, or a continuation
of, an Adjusted LIBOR Rate Loan).  Except as otherwise provided herein, a
Conversion/Continuation Notice for

 

47

--------------------------------------------------------------------------------


 

conversion to, or continuation of, any LIBOR Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to effect a conversion or
continuation in accordance therewith.

 

Section 2.9            Default Rate of Interest.

 

(a)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.

 

(b)           During the continuance of an Event of Default under
Section 9.1(f) or Section 9.1(g), the  Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by Applicable Laws.

 

(c)           During the continuance of an Event of Default (other than for
non-payment of principal of any Loan or an Event of Default under
Section 9.1(f) or Section 9.1(g)), the Borrower shall, at the request of the
Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

 

(d)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(e)           In the case of any Adjusted LIBOR Rate Loan, upon the expiration
of the Interest Period in effect at the time the Default Rate of interest is
effective, each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate
Loan and shall thereafter bear interest at the Default Rate then in effect for
Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of the Administrative Agent or any
Lender.

 

Section 2.10          Fees.

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Revolving Commitment
Percentage, a commitment fee (the “Commitment Fee”) equal to the Applicable
Margin of the actual daily amount by which the Aggregate Revolving Commitments
exceeds the sum of (i) the Outstanding Amount of Revolving Loans plus (ii) the
Outstanding Amount of Letter of Credit Obligations, subject to adjustments as
provided in Section 2.16.  The Commitment Fee shall accrue at all times during
the Revolving Commitment Period, including at any time during which one or more
of the conditions in Section 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Effective Date,
and on the Revolving Commitment Termination Date; provided that (1) no
Commitment Fee shall accrue on any of the Revolving Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (2) any
Commitment Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender.  The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period

 

48

--------------------------------------------------------------------------------


 

during such quarter that such Applicable Margin was in effect.  For purposes
hereof, Swingline Loans shall not be counted toward or be considered as usage of
the Aggregate Revolving Commitments.

 

(b)           Term Loan A Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Term
Loan A Commitment Percentage, a commitment fee (the “Term Loan A Commitment
Fee”) equal to the Applicable Margin of the aggregate amount of the Term Loan A
Commitments.  The Term Loan A Commitment Fee shall accrue at all times during
the Term Loan A Availability Period, including at any time during which one or
more of the conditions in Section 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Effective Date,
and on the last day of the Term Loan A Availability Period; provided that (1) no
Term Loan A Commitment Fee shall accrue on any of the Term Loan A Commitment of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) any Term Loan A Commitment Fee accrued with respect to the Term Loan A
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender.  The Term
Loan A Commitment Fee shall be calculated quarterly in arrears, and if there is
any change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.

 

(c)           Letter of Credit Fees.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender, in accordance with its
Revolving Commitment Percentage, a Letter of Credit fee for each Letter of
Credit equal to the Applicable Margin multiplied by the daily maximum amount
available to be drawn under such Letter of Credit (the “Letter of Credit
Fees”).  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3(i).  The Letter of Credit Fees shall be computed on
a quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the expiration
date thereof and thereafter on demand; provided that (1) no Letter of Credit
Fees shall accrue in favor of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  If there is any change in
the Revolving Commitment Percentage during any quarter, the daily maximum amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.  Notwithstanding anything to
the contrary contained herein, during the continuance of an Event of Default
under Sections 9.1(f) and (g), all Letter of Credit Fees shall accrue at the
Default Rate, and during the continuance of an Event of Default other than an
Event of Default under Sections 9.1(f) or (g), then upon the request of the
Requisite Lenders, all Letter of Credit Fees shall accrue at the Default Rate.

 

(ii)           Fronting Fee and Documentary and Processing Charges Payable to
Issuing Banks.  The Borrower shall pay (or cause to be paid) directly to the
each of the Issuing Banks, for its own account, a fronting fee with respect to
each Letter of Credit issued by such Issuing Bank, at the rate per annum agreed
between such Issuing Bank and the Borrower, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the last Business Day of
each March, June,

 

49

--------------------------------------------------------------------------------


 

September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3(i).  In
addition, the Borrower shall pay directly to each of the Issuing Banks, for its
own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to letters of credit issued by it as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(d)           Other Fees.

 

(i)            The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

Section 2.11          Prepayments/Commitment Reductions.

 

(a)           Voluntary Prepayments.

 

(i)            Any time and from time to time, the Loans may be repaid in whole
or in part without premium or penalty:

 

(A)          with respect to Base Rate Loans (including Base Rate Loans
referencing the LIBOR Index Rate), the Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount;

 

(B)          with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay
any such Loans on any Business Day in whole or in part (together with any
amounts due pursuant to Section 3.1(c)) in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount; and

 

(C)          with respect to Swingline Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in any amount;

 

(ii)           All such prepayments shall be made:

 

(A)          upon written or telephonic notice on the date of prepayment in the
case of Base Rate Loans or Swingline Loans; and

 

(B)          upon not less than three (3) Business Days’ prior written or
telephonic notice in the case of Adjusted LIBOR Rate Loans;

 

50

--------------------------------------------------------------------------------


 

in each case given to the Administrative Agent, or the applicable Swingline
Lender, as the case may be, by 11:00 a.m. on the date required and, if given by
telephone, promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender).  Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein. 
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).

 

(b)           Voluntary Commitment Reductions.

 

(i)            The Borrower may, from time to time upon not less than three
(3) Business Days’ prior written or telephonic notice confirmed in writing to
the Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part the Revolving Commitments (ratably among the Lenders
in accordance with their respective Revolving Commitment Percentage thereof) or
the Term Loan A Commitments (ratably among the Lenders in accordance with their
respective Term Loan A Commitment Percentage thereof); provided, (A) any such
partial reduction of the Revolving Commitments or Term Loan A Commitments shall
be in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Outstanding Amount of Revolving
Obligations exceeds the Aggregate Revolving Commitments and (C) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit and/or the Swingline Sublimit exceed the amount of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit and/or the Swingline
Sublimit, as applicable, shall be automatically reduced by the amount of such
excess.

 

(ii)           The Borrower’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Revolving Commitments or Term Loan A Commitments shall be effective on the date
specified in the Borrower’s notice and shall reduce the Revolving Commitments or
Term Loan A Commitments of each Lender proportionately to its Revolving
Commitment Percentage or Term Loan A Commitment Percentage, as applicable,
thereof.

 

(c)           Mandatory Prepayments.

 

(i)            Revolving Commitments.  If at any time (A) the Outstanding Amount
of Revolving Obligations shall exceed the Aggregate Revolving Commitments,
(B) the Outstanding Amount of Letter of Credit Obligations shall exceed the
Letter of Credit Sublimit, or (C) the Outstanding Amount of Swingline Loans
shall exceed the Swingline Sublimit, immediate prepayment will be made on or in
respect of the Revolving Obligations in an amount equal to such excess;
provided, however, that, except with respect to clause (B), Letter of Credit
Obligations will not be Cash Collateralized hereunder until the Revolving Loans
and Swingline Loans have been paid in full.

 

(ii)           Asset Sales and Involuntary Dispositions.  Prepayment will be
made on the Obligations on the Business Day following receipt of Net Cash
Proceeds in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds received from any Asset Sale or Involuntary Disposition by the Borrower
or any of its Domestic Subsidiaries (other than (A) any

 

51

--------------------------------------------------------------------------------


 

Assets Sales the aggregate amount of Net Cash Proceeds of which do not exceed
$3,500,000 in any Fiscal Year and (B) any Involuntary Disposition, the Net Cash
Proceeds of which do not exceed $3,500,000 in any Fiscal Year); provided,
however, that, with respect to any Net Cash Proceeds realized under an Asset
Sale or Involuntary Disposition described in this Section 2.11(c)(ii), at the
election of the Borrower, and so long as no Default shall have occurred and be
continuing, the Borrower or such Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in the business of the Borrower and its Subsidiaries
(other than in current assets as classified by GAAP, except Net Cash Proceeds
from an Involuntary Disposition in which inventory was damaged, destroyed or
condemned may be reinvested in inventory) so long as within 365 days after the
receipt of such Net Cash Proceeds, such reinvestment have been consummated; and
provided further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.11(c)(ii).

 

(iii)          Debt Transactions.  Prepayment will be made on the Obligations in
an amount equal to one hundred percent (100%) of the Net Cash Proceeds from any
Debt Transactions on the Business Day following receipt thereof.

 

(iv)          Equity Transactions.  Prepayment will be made on the Obligations
in an amount equal to fifty percent (50%) of the Net Cash Proceeds from any
Equity Transactions on the Business Day following receipt thereof; provided,
however, that (A) the Net Cash Proceeds from any Equity Transaction which are
used (or which will be used) to pay all or any portion of the cash consideration
and other expenses in connection with an Acquisition (x) for which a definitive
purchase agreement has been executed and delivered on or prior to the date of
such Equity Transaction and (y) which will, at the time of consummation thereof,
constitute a Permitted Acquisition, shall not be required to be used to prepay
the Obligations pursuant to this clause (iv) unless and until the expiration or
termination of such definitive purchase agreement and (B) the Net Cash Proceeds
from any Equity Transaction which are used (or which will be used) in accordance
with Section 7.12(b)(iii)(B) to redeem, repurchase, refinance or repay all or
any portion of the Senior Secured Notes and/or Senior Unsecured Notes shall not
be required to be used to prepay the Obligations pursuant to this clause (iv) to
the extent that such Net Cash Proceeds are (x) used for such purpose within
three (3) Business Day of receipt thereof or (y) deposited into an account
subject to a first priority Lien in favor of the Administrative Agent from which
such Net Cash Proceeds shall be released by the Administrative Agent solely for
(1) the prompt use by the Borrower to redeem, repurchase, refinance or repay all
or any portion of the Senior Secured Notes or Senior Unsecured Notes or
(2) prepayment of the Obligations to the extent required under this clause (iv).

 

(d)           Mandatory Commitment Reductions.

 

(i)            The Revolving Commitments of the Lenders shall automatically
terminate on the Revolving Commitment Termination Date.

 

(ii)           The Term Loan A Commitments of the Lenders shall automatically
terminate on the last day of the Term Loan A Availability Period.

 

Section 2.12          Application of Prepayments.  Within each Loan, prepayments
will be applied first to Base Rate Loans, then to Adjusted LIBOR Rate Loans in
direct order of Interest Period maturities.  In addition:

 

(a)           Voluntary Prepayments.  Voluntary prepayments will be applied as
specified by the Borrower; provided that in the case of any prepayments with
respect to any of the Term Loans, (i) such

 

52

--------------------------------------------------------------------------------


 

prepayment will be applied ratably to the Term Loans then outstanding and
(ii) with respect to each Term Loan then outstanding, the prepayments will be
applied to remaining principal installments thereunder on a pro rata basis.

 

(b)           Mandatory Prepayments.  Mandatory prepayments will be applied as
follows:

 

(i)            Mandatory prepayments in respect of the Revolving Commitments
under Section 2.11(c)(i) shall be applied to the respective Revolving
Obligations.

 

(ii)           Mandatory prepayments in respect of Asset Sales and Involuntary
Dispositions under Section 2.11(c)(ii) above, Debt Transactions under
Section 2.11(c)(iii), and Equity Transactions under Section 2.11(c)(iv) shall be
applied as follows:  first, ratably to the Term Loans, until paid in full, and
then to the Revolving Obligations without a permanent reduction thereof. 
Mandatory prepayments with respect to each of the Term Loans will be applied to
remaining principal installments thereunder on a pro rata basis.  Mandatory
prepayments with respect to the Revolving Obligations will be applied first,
ratably to any unreimbursed draws under any Letter of Credit and outstanding
Swingline Loans, second, to outstanding Revolving Loans and third, to Cash
Collateralize the remaining Letter of Credit Obligations.

 

(c)           Prepayments Generally.  Prepayments on the Obligations will be
paid by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein (except for Defaulting Lenders where their share
will be applied as provided in Section 2.16(a)(ii) hereof).

 

Section 2.13          General Provisions Regarding Payments.

 

(a)           All payments by the Borrower of principal, interest, fees and
other Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition.  The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal, interest, fees and
expenses due hereunder or under any other Credit Document (subject to sufficient
funds being available in its accounts for that purpose).

 

(b)           In the event that the Administrative Agent is unable to debit a
deposit account of the Borrower or any of its Subsidiaries held with the
Administrative Agent or any of its Affiliates in order to cause timely payment
to be made to the Administrative Agent of all principal, interest, fees and
expenses due hereunder or any other Credit Document (including because
insufficient funds are available in its accounts for that purpose), payments
hereunder and under any other Credit Document shall be delivered to the
Administrative Agent, for the account of the Lenders, not later than
12:00 (Noon) on the date due at the Principal Office of the Administrative Agent
or via wire transfer of immediately available funds to an account designated by
the Administrative Agent (or at such other location as may be designated by the
Administrative Agent from time to time); for purposes of computing interest and
fees, funds received by the Administrative Agent after that time on such due
date shall be deemed to have been paid by the Borrower on the next Business Day.

 

(c)           All payments in respect of the principal amount of any Loan (other
than voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

 

53

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable pro rata share of all payments and prepayments of principal and
interest due to such Lender hereunder, together with all other amounts due with
respect thereto, including all fees payable with respect thereto, to the extent
received by the Administrative Agent.

 

(e)           Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(f)            Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the Commitment Fee
hereunder.

 

(g)           The Administrative Agent shall deem any payment by or on behalf of
the Borrower hereunder that is not made in same day funds prior to 12:00 noon to
be a non-conforming payment.  Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.  The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming. 
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 9.1(a).  Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the
Default Rate (unless otherwise provided by the Required Lenders) from the date
such amount was due and payable until the date such amount is paid in full.

 

Section 2.14          Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) any amounts applied by any Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by any Issuing Bank or Swingline Loans by any Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation

 

54

--------------------------------------------------------------------------------


 

in any of its Loans or participations in Letter of Credit Obligations, Swingline
Loans or other obligations hereunder to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

Section 2.15          Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize each applicable Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in an amount sufficient
to cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

 

(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Banks as herein provided
(other than the Permitted Liens), or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.15 or
Section 2.16 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided, however, (x) that Cash
Collateral furnished by or on behalf of a Credit Party shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 9.3) and (y) the Person providing Cash Collateral and
any Issuing Bank or any Swingline Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

55

--------------------------------------------------------------------------------


 

Section 2.16          Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.4.

 

(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amount (other than fees which any Defaulting Lender is not
entitled to receive pursuant to Section 2.16(a)(iii)) received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 11.3), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Issuing Bank or any Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by any Issuing
Bank or any Swingline Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or the Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Borrowings were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and Letter of Credit Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to (and the underlying obligations
satisfied to the extent of such payment) and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees. (A) Such Defaulting Lender shall not be entitled to
receive any Commitment Fee, any fees with respect to Letters of Credit (except
as provided in clause (b) below) or any other fees hereunder for any period
during which that Lender is

 

56

--------------------------------------------------------------------------------


 

a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.15.

 

(C)          With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and each Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or such Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of such Non-Defaulting Lender at such time to exceed such
Non-Defaulting Lender’s Revolving Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, each Swingline Lender and each Issuing Bank agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Revolving Commitments

 

57

--------------------------------------------------------------------------------


 

(without giving effect to Section 2.16(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Loans unless it is satisfied that the participations therein will be
fully allocated among Non-Defaulting Lenders in a manner consistent with clause
(a)(iv) above and the Defaulting Lender shall not participate therein and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that the participations in the Letter of
Credit Obligations related to any existing Letters of Credit as well as the new,
extended, renewed or increased Letter of Credit has been or will be fully
allocated among the Non-Defaulting Lenders in a manner consistent with clause
(a)(iv) above and such Defaulting Lender shall not participate therein except to
the extent such Defaulting Lender’s participation has been or will be fully Cash
Collateralized in accordance with Section 2.15.

 

(d)           Qualified Counterparties.  So long as any Lender is a Defaulting
Lender, such Lender shall not be a Hedge Bank with respect to any Hedge
Agreement entered into while such Lender was a Defaulting Lender.

 

Section 2.17          Removal or Replacement of Lenders.  If (a) any Lender
requests compensation under Section 3.2, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.3, (c) any Lender gives notice of an inability
to fund LIBOR Loans under Section 3.1(b), (d) any Lender is a Defaulting Lender,
or (e) any Lender (a “Non-Consenting Lender”) does not consent (including by way
of a failure to respond in writing to a proposed amendment, consent or waiver by
the date and time specified by the Administrative Agent) to a proposed
amendment, consent, change, waiver, discharge or termination hereunder or with
respect to any Credit Document that has been approved by the Required Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.5, all of its interests, rights (other
than its rights under Section 3.2, Section 3.3 and Section 11.2) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.5(b)(iv);

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment will result in a reduction in such compensation or
payments thereafter;

 

58

--------------------------------------------------------------------------------


 

(iv)          such assignment does not conflict with Applicable Law; and

 

(v)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent, change, waiver,
discharge or termination, the successor replacement Lender shall have consented
to the proposed amendment, consent, change, waiver, discharge or termination.

 

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 3               YIELD PROTECTION

 

Section 3.1            Making or Maintaining LIBOR Loans.

 

(a)           Inability to Determine Applicable Interest Rate.  In the event
that the Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.

 

(b)           Illegality or Impracticability of LIBOR Loans.  In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender).  Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such

 

59

--------------------------------------------------------------------------------


 

determination by the Affected Lender relates to a LIBOR Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan without reference to the LIBOR Index Rate component of the Base Rate,
(3) the Affected Lender’s obligation to maintain its outstanding LIBOR Loans
(the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans without reference to the LIBOR Index Rate component
of the Base Rate on the date of such termination.  Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).  Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.

 

(c)           Compensation for Breakage or Non-Commencement of Interest
Periods.  The Borrower shall compensate each Lender, upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain:  (i) if for any reason (other than a
default by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate
Loans does not occur on a date specified therefor in a Conversion/Continuation
Notice or a telephonic request for conversion or continuation; (ii) if any
prepayment or other principal payment of, or any conversion of, any of its
Adjusted LIBOR Rate Loans occurs on any day other than the last day of an
Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), including as a result of an
assignment in connection with the replacement of a Lender pursuant to
Section 2.17; or (iii) if any prepayment of any of its Adjusted LIBOR Rate Loans
is not made on any date specified in a notice of prepayment given by the
Borrower.

 

(d)           Booking of LIBOR Loans.  Any Lender may make, carry or transfer
LIBOR Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

 

(e)           Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. 
Calculation of all amounts payable to a Lender under this Section 3.1 and under
Section 3.2 shall be made as though such Lender had actually funded each of its
relevant Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR
Rate Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

 

60

--------------------------------------------------------------------------------


 

(f)            Certificates for Reimbursement.  A certificate of a Lender
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender, as specified in paragraph (c) of this Section and the circumstances
giving rise thereto shall be delivered to the Borrower and shall be conclusive
absent manifest error.  In the absence of any such manifest error, the Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.

 

(g)           Delay in Requests.  The Borrower shall not be required to
compensate a Lender pursuant to this Section for any such amounts incurred more
than six (6) months prior to the date that such Lender delivers to the Borrower
the certificate referenced in Section 3.1(f).

 

Section 3.2            Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate
or the LIBOR Index Rate) or any Issuing Bank;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Bank or
other Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)           Capital and Liquidity Requirements.  If any Lender, any Issuing
Bank or any Swingline Lender (for purposes hereof, may be referred to
collectively as “the Lenders” or a “Lender”) determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the commitments of such Lender hereunder or the
Loans made by, or participations in Letters of Credit and Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount

 

61

--------------------------------------------------------------------------------


 

or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Bank setting forth in reasonable detail the amount or amounts necessary
to compensate such Lender or such Issuing Bank or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section and the
circumstances giving rise thereto shall be delivered to the Borrower and shall
be conclusive absent manifest error.  In the absence of any such manifest error,
the Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 3.3            Taxes.

 

(a)           Issuing Banks.  For purposes of this Section 3.3, the term
“Lender” shall include any Issuing Bank and the term “Applicable Law” shall
include FATCA.

 

(b)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  Any and all payments by or on account of any obligation of
any Credit Party hereunder or under any other Credit Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by the Credit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)           Tax Indemnification.

 

(i)  Without duplication of additional amounts paid pursuant to
Section 3.3(b) or Section 3.3(c), the Credit Parties shall jointly and severally
indemnify each Recipient within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any reasonable expenses arising therefrom or with
respect thereto, whether or not

 

62

--------------------------------------------------------------------------------


 

such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)           Each Lender shall severally indemnify the Administrative Agent
within ten (10) Business Days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Credit Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Credit Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.5(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender  from any other source against any amount due
to the Administrative Agent under this clause (ii).

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders; Tax Documentation.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying

 

63

--------------------------------------------------------------------------------


 

that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.3-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.3-4 on behalf of each such
direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the

 

64

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)          if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  Unless required by Applicable Law,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any party determines, in its sole discretion exercised in
good faith, that it has received a refund (including any application of such
refund amount to another amount payable to the refunding Governmental Authority)
of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of the indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)           Survival.  Each party’s obligations under this Section 3.3 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

65

--------------------------------------------------------------------------------


 

Section 3.4            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.2, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.2
or Section 3.3, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Section 4               CONDITIONS PRECEDENT

 

Section 4.1            Conditions Precedent to Initial Credit Extension.  The
obligation of each Lender to make a Credit Extension on the Effective Date is
subject to the satisfaction of the following conditions on or before the
Effective Date:

 

(a)           Executed Credit Documents.  Receipt by the Administrative Agent of
executed counterparts of this Agreement and the other Credit Documents, in each
case, in form and substance satisfactory to the Administrative Agent and the
Lenders and duly executed by the appropriate parties thereto.

 

(b)           Organizational Documents.  Receipt by the Administrative Agent of
the following:

 

(i)            Charter Documents.  Copies of articles of incorporation,
certificate of organization or formation, or other like document for each of the
Credit Parties certified as of a recent date by the appropriate Governmental
Authority.

 

(ii)           Organizational Documents Certificate.  (i) Copies of bylaws,
operating agreement, partnership agreement or like document, (ii) copies of
resolutions approving the transactions contemplated in connection with the
financing and authorizing execution and delivery of the Credit Documents, and
(iii) incumbency certificates, for each of the Credit Parties, in each case
certified by an Authorized Officer in form and substance satisfactory to the
Administrative Agent.

 

(iii)          Good Standing Certificate.  Copies of certificates of good
standing, existence or the like of a recent date for each of the Credit Parties
from the appropriate Governmental Authority of its jurisdiction of formation or
organization.

 

(iv)          Closing Certificate.  A certificate from an Authorized Officer of
the Borrower, in form and substance satisfactory to the Administrative Agent and
the Required Lenders, confirming, among other things, (A) all consents,
approvals, authorizations, registrations, or filings required to be made or
obtained by the Borrower and the other Credit Parties, if any, in connection
with this Agreement and the other Credit Documents and the transactions
contemplated herein and therein have been obtained and are in full force and
effect, (B) no investigation or inquiry by any Governmental Authority regarding
this Agreement and the other Credit Documents and the transactions contemplated
herein and therein is ongoing, (C) since the date of the most-recent annual
audited financial statements for the Borrower, there has been no event or
circumstance which would be reasonably expected to have a Material Adverse
Effect,

 

66

--------------------------------------------------------------------------------


 

(D) the most-recent annual audited financial statements were prepared in
accordance with GAAP consistently applied, except as noted therein, and fairly
present the financial condition and results from operations of the Borrower and
its Subsidiaries, and (E) the Borrower and its Subsidiaries (after giving effect
to the transactions contemplated hereby and the incurrence of Indebtedness
related thereto) are Solvent on a consolidated basis.

 

(c)           Opinions of Counsel.  Receipt by the Administrative Agent of
opinions of counsel for each of the Credit Parties, in scope, form and substance
satisfactory to the Administrative Agent, and including, among other things, due
authorization, execution and delivery of the Credit Documents and the
enforceability thereof.

 

(d)           Personal Property Collateral.  Receipt by the Collateral Agent of
the following:

 

(i)            UCC Financing Statements.  Such UCC financing statements
necessary or appropriate to perfect the security interests in the personal
property collateral, as determined by the Collateral Agent.

 

(ii)           Intellectual Property Filings.  Such patent, trademark and
copyright notices, filings and recordations necessary or appropriate to perfect
the security interests in intellectual property and intellectual property
rights, as determined by the Collateral Agent.

 

(iii)          Pledged Equity Interests.  Original certificates evidencing any
certificated Equity Interests pledged as Collateral, together with undated stock
transfer powers executed in blank.

 

(iv)          Evidence of Insurance.  Copies of insurance policies (including
endorsements) or certificates of insurance for casualty, liability and any other
insurance required by the Credit Documents, identifying the Collateral Agent as
lenders loss payable or loss payee, as applicable, with respect to the casualty
insurance, and additional insured with respect to the liability insurance, as
appropriate.

 

(e)           Funding Notice; Funds Disbursement Instructions.  Receipt by the
Administrative Agent of (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Effective Date and (b) duly executed
disbursement instructions (with wiring instructions and account information) for
all disbursements to be made on the Effective Date.

 

(f)            Original Credit Agreement.  Receipt by the Administrative Agent
of evidence that (A) all obligations owed to lenders under the Original Credit
Agreement who are not Lenders hereunder, if any, shall have been paid in full,
and (B) the obligations owed to lenders under the Original Credit Agreement who
are Lenders hereunder shall be paid to the extent necessary so that the
Obligations owed to such Lenders hereunder do not exceed their respective
Commitments.

 

(g)           Fees and Expenses.  Receipt by the Administrative Agent of
confirmation that all fees and expenses required to be paid on or before the
Effective Date have been paid, including the fees and expenses of counsel
(including any local counsel) for the Administrative Agent.

 

(h)           Patriot Act; Anti-Money Laundering Laws.  The provision by the
Credit Parties of all documentation and other information that the
Administrative Agent or any Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

67

--------------------------------------------------------------------------------


 

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

Section 4.2            Conditions to Each Credit Extension.  The obligation of
each Lender to fund its Term Loan Commitment Percentage or Revolving Commitment
Percentage of any Credit Extension on any Credit Date, including the Effective
Date, is subject to the satisfaction, or waiver in accordance with Section 11.4,
of the following conditions precedent:

 

(a)           the Administrative Agent shall have received a fully executed and
delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension;

 

(b)           as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct (after giving effect to such materiality qualification set forth
therein) and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date;

 

(c)           as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;

 

(d)           with respect to Credit Extensions other than Term Loans, after
making the Credit Extension requested on such Credit Date, the aggregate
outstanding principal amount of the Revolving Obligations shall not exceed the
Aggregate Revolving Commitments then in effect; and

 

(e)           with respect to any Term Loan, after making the Credit Extension
requested on such Credit Date, the aggregate outstanding principal amount of
such Term Loan shall not exceed the applicable Term Loan Commitments then in
effect.

 

Any Agent or the Required Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the reasonable good faith judgment
of such Agent or Requisite Lender, such request is warranted under the
circumstances.

 

Section 5               REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Effective Date and on each Credit
Date, that the following statements are true and correct:

 

Section 5.1            Organization; Requisite Power and Authority;
Qualification.  Each Credit Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of

 

68

--------------------------------------------------------------------------------


 

organization as identified in Schedule 5.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

 

Section 5.2            Equity Interests and Ownership.  The Equity Interests of
each Credit Party and the Equity Interests of each Subsidiary that are required
to be pledged as Collateral under the Credit Documents have been duly authorized
and validly issued and are fully paid and non-assessable.  Except as set forth
on Schedule 5.2, as of the Effective Date, there is no existing option, warrant,
call, right, commitment or other agreement to which any Subsidiary is a party
requiring, and there is no membership interest or other Equity Interests of any
Subsidiary outstanding which upon conversion or exchange would require, the
issuance by any Subsidiary of any additional membership interests or other
Equity Interests of any Subsidiary or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of any Subsidiary.  Schedule 5.2
correctly sets forth the ownership interest of each Credit Party in its
respective Subsidiaries as of the Effective Date.

 

Section 5.3            Due Authorization.  The execution, delivery and
performance of the Credit Documents have been duly authorized by all necessary
action on the part of each Credit Party that is a party thereto.

 

Section 5.4            No Conflict.  The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (a) violate any provision of any Applicable Laws relating to any Credit
Party, any of the Organizational Documents of any Credit Party, or any order,
judgment or decree of any court or other agency of government binding on any
Credit Party; (b) except as could not reasonably be expected to have a Material
Adverse Effect, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Collateral Agent for the benefit of the holders of the Obligations) whether now
owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party.

 

Section 5.5            Governmental Consents.  The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not require, as a condition to the effectiveness thereof, any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the Collateral
Agent for filing and/or recordation, as of the Effective Date.

 

Section 5.6            Binding Obligation.  Each Credit Document has been duly
executed and delivered by each Credit Party that is a party thereto and is the
legally valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by Debtor Relief Laws or by equitable principles relating to
enforceability.

 

69

--------------------------------------------------------------------------------


 

Section 5.7            Financial Statements.

 

(a)           The audited consolidated balance sheet of the Consolidated Group
for the most recent Fiscal Year ended, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such Fiscal
Year, including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group  as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated balance sheet of the Consolidated Group
for the most recent Fiscal Quarter ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present the financial condition of the Consolidated Group
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments, and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Group as of the date of such financial statements, including liabilities for
taxes, material commitments and Indebtedness.

 

Section 5.8            No Material Adverse Effect.  Since December 31, 2015, no
event, circumstance or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

Section 5.9            No Adverse Proceedings.  There are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.  No Credit Party or any of its Subsidiaries
is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.10          Tax Matters.  Each Credit Party and its subsidiaries have
filed all federal and state income and other material tax returns and reports
required to be filed, and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their respective properties, assets, income, businesses and franchises otherwise
due and payable, except those being actively contested in good faith and by
appropriate proceedings and for which adequate reserves have been provided  in
accordance with GAAP.  There is no proposed tax assessment against any Credit
Party or any of its Subsidiaries that would, if made, have a Material Adverse
Effect.

 

Section 5.11          Properties.

 

(a)           Title.  Each Credit Party and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
financial statements and other information referred to in Section 5.7 and in the
most recent financial statements delivered pursuant to Section 6.1, in each case
except for assets disposed of since the date of such financial statements as
permitted under Section 7.10.  All such properties and assets are free and clear
of Liens other than Permitted Liens.

 

(b)           Real Estate.  As of the Effective Date, Schedule 5.11(b) contains
a true, accurate and

 

70

--------------------------------------------------------------------------------


 

complete list of all Real Estate Assets that are owned in fee simple by a Credit
Party and having a book value of $1,000,000 or more.

 

(c)           Intellectual Property.  Each Credit Party owns or is validly
licensed to use all Intellectual Property that is necessary for the present
conduct of its business, free and clear of Liens (other than Permitted Liens),
without conflict with the rights of any other Person unless the failure to own
or benefit from such valid license could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of each Credit Party, no Credit Party is infringing, misappropriating, diluting,
or otherwise violating the Intellectual Property rights of any other Person
unless such infringement, misappropriation, dilution or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.12          Environmental Matters.  No Credit Party nor any of its
Subsidiaries nor any of their respective current Facilities (solely during and
with respect to Person’s ownership thereof) or operations, and to their
knowledge, no former Facilities (solely during and with respect to any Credit
Party’s or its Subsidiary’s ownership thereof), are subject to any outstanding
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; (b) no Credit Party nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law that could reasonably be expected to have a
Material Adverse Effect; (c) there are and, to the each Credit Party’s and its
Subsidiaries’ knowledge, have been, no Hazardous Materials Activities which
could reasonably be expected to form the basis of an Environmental Claim against
such Credit Party or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(d) no Credit Party nor any of its Subsidiaries has filed any notice under 40
C.F.R. Parts 260-270 or any equivalent state rule indicating past or present
treatment of Hazardous Materials at any Facility (solely during and with respect
to such Credit Party’s or its Subsidiary’s ownership thereof), and neither the
Borrower’s nor any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any equivalent state rule defining hazardous
waste.  Compliance with all current requirements pursuant to or under
Environmental Laws is not reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 5.13          No Defaults.  No Credit Party nor any of its Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except in each case
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.14          Information Regarding Credit Parties; Tax Identification
Numbers.

 

(a)           As of the Effective Date, set forth on Schedule 5.14, with respect
to each Credit Party, is the jurisdiction of organization, classes of Equity
Interests (including options, warrants, rights of subscription, conversion,
exchangeability and other similar rights), and ownership and ownership
percentages of each Subsidiary of such Credit Party.  The outstanding Equity
Interests have been validly issued, are owned free of Liens, and with respect to
any outstanding shares of Equity Interests of a corporation, such shares have
been validly issued and are fully paid and non-assessable.  The outstanding
shares of Equity Interests are not subject to any buy-sell, voting trust or
other shareholder agreement

 

71

--------------------------------------------------------------------------------


 

except as identified on Schedule 5.14.  As of the Effective Date, the Credit
Parties have no Subsidiaries other than those specifically disclosed on
Schedule 5.14.

 

(b)           The exact legal name (and any prior legal names used within the
past five (5) years) and the true and correct U.S. taxpayer identification
number of the Borrower and each Guarantor as of the Effective Date is set forth
on Schedule 5.14.

 

Section 5.15          Governmental Regulation.

 

(a)           No Credit Party nor any of its Subsidiaries is subject to
regulation under the Investment Company Act of 1940.  No Credit Party nor any of
its Subsidiaries is an “investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

(b)           No Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended.

 

(c)           Each Credit Party and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Credit Party, its Subsidiaries and their respective directors, officers,
employees and agents with applicable Sanctions, and such Credit Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Credit Party, its directors and agents, are in compliance with
applicable Sanctions and are not engaged in any activity that would reasonably
be expected to result in any Credit Party being designated as a Sanctioned
Person.  None of the Credit Parties, their Subsidiaries and their respective
Affiliates is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC that are described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

 

(d)           None of the Credit Parties and their Subsidiaries or, to the
knowledge of each Credit Party or its Subsidiaries, any of their respective
directors, officers, employees or Affiliates (i) is a Sanctioned Person,
(ii) has any of its assets located in a Sanctioned Country (unless approved by
the Lenders or expressly authorized by the relevant Sanctions authority by a
general or specific license), or (iii) derives any of its operating income from
investments in, or transactions with Sanctioned Persons (unless approved by the
Lenders or expressly authorized by the relevant Sanctions authority by a general
or specific license).  The proceeds of any Credit Extension or other transaction
contemplated by this Agreement or any other Credit Document have not been used
(x) in violation of any Sanctions, (y) to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country (except, with respect to this clause (y), as expressly
authorized by the relevant Sanctions authority by a general or specific license)
or (z) in any other manner that would result in a violation of Sanctions by any
Person (including the Administrative Agent, the Collateral Agent, the Lenders or
any other Person participating in the Credit Extensions, whether as an
underwriter, advisor, investor or otherwise).

 

(e)           Each of the Credit Parties and their Subsidiaries is in material
compliance with Anti-Corruption Laws.  Each Credit Party and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance by such Credit Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws.  No part of
the proceeds of any Credit Extension or other transaction contemplated by this
Agreement or any other Credit Document will be used directly, or to the
knowledge of the Borrower or any of its Subsidiaries, indirectly, in a manner
that violates any of the Anti-Corruption Laws.

 

72

--------------------------------------------------------------------------------


 

(f)            To the extent applicable, each Credit Party is in compliance, in
all material respects, with the Patriot Act.

 

(g)           No Credit Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

 

(h)           No Credit Party is an EEA Financial Institution.

 

Section 5.16          Employee Matters.  No Credit Party nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (a) no unfair labor
practice complaint pending against any Credit Party or any of its Subsidiaries,
or to the best knowledge of any Credit Party, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Credit Party or any of its Subsidiaries or to the best
knowledge of any Credit Party, threatened against any of them, (b) no strike or
work stoppage in existence or threatened involving any Credit Party or any of
its Subsidiaries, and (c) to the best knowledge of any Credit Party, no union
representation question existing with respect to the employees of any Credit
Party or any of its Subsidiaries and, to the best knowledge of any Credit Party,
no union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.17          Pension Plans.  (a) Except as could not reasonably be
expected to have a Material Adverse Effect, each of the Credit Parties and their
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to its Pension Plan, and have performed
all their obligations under each Pension Plan in all material respects, (b) each
Pension Plan which is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter or is the subject of
a favorable opinion letter from the Internal Revenue Service indicating that
such Pension Plan is so qualified and, to the knowledge of the Credit Parties,
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Pension Plan to lose its qualified status except where
such event would not reasonably be expected to result in a Material Adverse
Effect, (c) except as could not reasonably be expected to have a Material
Adverse Effect, no liability to the PBGC (other than required premium payments),
the Internal Revenue Service, any Pension Plan (other than for routine claims
and required funding obligations in the ordinary course) or any trust
established under Title IV of ERISA has been incurred by any Credit Party, any
of its Subsidiaries or any of their ERISA Affiliates, (d) no ERISA Event has
occurred, (e) except to the extent required under Section 4980B of the Internal
Revenue Code and Section 601 et seq. of ERISA or similar state laws, no Pension
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Credit Party, (f) the
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by any Credit Party, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions used for funding
purposes in the most recent actuarial valuation for such Pension Plan), did not
exceed the aggregate current value of the assets of such Pension Plan, (g) as of
the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of each Credit Party, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is zero, and (h)  each Credit Party, each of its
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of

 

73

--------------------------------------------------------------------------------


 

ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

 

Section 5.18          Solvency.  The Borrower and its Subsidiaries on a
consolidated basis are and, upon the incurrence of any Credit Extension on any
date on which this representation and warranty is made, will be, Solvent.

 

Section 5.19          Compliance with Laws.  Each Credit Party and its
Subsidiaries is in compliance with (a) the Patriot Act and OFAC rules and
regulations and (b) except such non-compliance with such other Applicable Laws
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, all other Applicable Laws.  Each Credit
Party possesses all certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by them
and the failure of which to have could reasonably be expected to have a Material
Adverse Effect and have not received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit the
failure of which to have or retain could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.20          Security Interests.  On the Effective Date, each of the
Collateral Documents creates, as security for the Obligations purported to be
secured thereby, a valid and enforceable (and, to the extent perfection thereof
can be accomplished pursuant to the filings or other actions required by the
Collateral Documents and such filings or other actions are required to have been
made or taken, perfected) security interest in and Lien on all of the Collateral
subject thereto, superior to and prior to the rights of all third Persons and
subject to no other Liens (except that the Collateral may be subject to
Permitted Liens relating thereto), in favor of the Collateral Agent for the
benefit of the holders of the Obligations.  No filings or recordings are
required in order to perfect the security interests created under any Collateral
Document that are required by the Collateral Documents to be perfected except
for filings or recordings which shall have been made upon or prior to the
execution and delivery thereof.

 

Section 5.21          Disclosure.  The representations and warranties of the
Credit Parties contained in any Credit Document and in any other documents,
certificates or written statements furnished to the Lenders by or on behalf of
any Credit Party or any of their respective Subsidiaries for use in connection
with the transactions contemplated hereby (other than projections and pro forma
financial information contained in such materials), taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
(known to any Credit Party, in the case of any document not furnished by any of
them) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.  There are no facts known (or which should upon the
reasonable exercise of diligence be known) to any Credit Party (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders for use in connection with the transactions
contemplated hereby.

 

Section 5.22          Insurance.  The properties of the Credit Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Credit Party or the applicable Subsidiary operates.  The insurance
coverage of the Credit Parties and their Subsidiaries as in

 

74

--------------------------------------------------------------------------------


 

effect on the Effective Date is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 5.22.

 

Section 5.23          Pledge Agreement and Security Agreement.  The Pledge
Agreement and the Security Agreement are effective to create in favor of the
Collateral Agent, for the ratable benefit of the holders of the Obligations, a
legal, valid and enforceable security interest in the Collateral identified
therein, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and the need to obtain governmental approval from Governmental
Authorities prior to the foreclosure on the Equity Interests of any Subsidiary
that is a regulated entity, and the Pledge Agreement and the Security Agreement
shall create a fully perfected Lien on, and security interest in, all right,
title and interest of the obligors thereunder in such Collateral, in each case
prior and superior in right to any other Lien (i) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Collateral is delivered to the Collateral
Agent with duly executed stock powers with respect thereto, (ii) with respect to
any such Collateral that is a “security” (as such term is defined in the UCC)
but is not evidenced by a certificate, when UCC financing statements in
appropriate form are filed in the appropriate filing offices in the jurisdiction
of organization of the pledgor or when “control” (as such term is defined in the
UCC) is established by the Collateral Agent over such interests in accordance
with the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Collateral that is not a “security” (as such term
is defined in the UCC), when UCC financing statements in appropriate form are
filed in the appropriate filing offices in the jurisdiction of organization of
the pledgor (to the extent such security interest can be perfected by filing
under the UCC).

 

Section 5.24          Mortgages.  Each of the Mortgages is effective to create
in favor of the Collateral Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Real Estate
Assets identified therein in conformity with Applicable Laws, except to the
extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is sought in equity or at law) and, when the
Mortgages and UCC financing statements in appropriate form are duly recorded at
the locations identified in the Mortgages, and recording or similar taxes, if
any, are paid, the Mortgages shall constitute a legal, valid and enforceable
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Real Estate Assets, in each case prior and superior in right
to any other Lien (other than Permitted Liens).

 

Section 6               AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Obligations hereunder and
under the other Credit Documents shall have been paid in full or otherwise
satisfied, and the Commitments hereunder shall have expired or been terminated,
each Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

 

Section 6.1            Financial Statements and Other Reports.  The Borrower
will deliver to the Administrative Agent:

 

(a)           Quarterly Financial Statements.  Upon the earlier of the date that
is fifty (50) days after the end of each of the first three (3) Fiscal Quarters
of each Fiscal Year of the Borrower or the date such information is filed with
the SEC, the consolidated balance sheets of the Consolidated Group as of the end
of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of the Consolidated Group for such

 

75

--------------------------------------------------------------------------------


 

Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and consistent in all material
respects with the manner of presentation as of the Effective Date, together with
a Financial Officer Certification with respect thereto;

 

(b)           Annual Financial Statements.  Upon the earlier of the date that is
ninety-five (95) days after the end of each Fiscal Year of the Borrower or the
date such information is filed with the SEC, (i) the consolidated balance sheets
of the Consolidated Group as of the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail and consistent in all material respects with the manner of
presentation as of the Effective Date, together with a Financial Officer
Certification with respect thereto; and (ii) with respect to such consolidated
financial statements a report thereon of Ernst & Young LLP or other independent
certified public accountants of recognized national standing selected by the
Borrower, which report shall be unqualified as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Consolidated Group as of the dates indicated and the results of their operations
and their cash flows for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years (except as otherwise disclosed in such
financial statements), together with a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;

 

(c)           Compliance Certificate.  Together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Section 6.1(a) and
Section 6.1(b), a duly completed Compliance Certificate with a Financial Officer
Certification (i) setting forth computations in reasonable detail satisfactory
to the Administrative Agent demonstrating compliance with the financial
covenants contained herein, (ii) certifying that no Default or Event of Default
exists as of the date thereof (or the nature and extent thereof and proposed
actions with respect thereto) and (iii) including a summary of all material
changes in GAAP and in the consistent application thereof, the effect on the
financial covenants resulting therefrom, and a reconciliation between
calculation of the financial covenants before and after giving effect to such
changes.

 

(d)           Annual Budget.  As soon as available, but in any event within
sixty (60) days after the end of each Fiscal Year of the Borrower, forecasts
prepared by management of the Borrower, in form satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the first Fiscal Year and then on an annual basis for each Fiscal Year
thereafter (including the Fiscal Year(s) in which the Term Loan A Maturity Date,
the maturity date of any Term Loan established after the Effective Date and the
Revolving Commitment Termination Date occur);

 

(e)           Statements of Reconciliation after Change in Accounting
Principles.  Promptly upon any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary;

 

(f)            Notice of Default and Material Adverse Effect.  Promptly upon any
Authorized Officer of any Credit Party obtaining knowledge (i) of any condition
or event that constitutes a

 

76

--------------------------------------------------------------------------------


 

Default or an Event of Default or that notice has been given to any Credit Party
with respect thereto; (ii) that any Person has given any notice to any Credit
Party or any of its Subsidiaries or taken any other action with respect to any
event or condition set forth in Section 9.1(b); or (iii) of the occurrence of
any Material Adverse Effect, a certificate of its Authorized Officers specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, event or condition or change, and
what action the Credit Parties have taken, are taking and propose to take with
respect thereto;

 

(g)           Notice of Litigation.  Promptly upon any officer of any Credit
Party obtaining knowledge of (i) the institution of, or non-frivolous threat of,
any Adverse Proceeding not previously disclosed in writing by the Credit Parties
to the Lenders, or (ii) any material development in any Adverse Proceeding that,
in the case of either clause (i) or (ii) could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Credit Parties to enable
the Lenders and their counsel to evaluate such matters;

 

(h)           ERISA.  (i) Promptly upon becoming aware of the occurrence of any
ERISA Event, a written notice specifying the nature thereof, what action any
Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened in writing by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto; and (ii) with
reasonable promptness, copies of (1) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates with respect to each
Pension Plan; (2) all notices received by any Credit Party, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Pension Plan as the
Administrative Agent shall reasonably request;

 

(i)            Information Submitted to Board of Directors.  Promptly after any
request by the Administrative Agent or any Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them, provided that the Administrative
Agent or any such Lender shall negotiate in good faith to enter into any
non-reliance agreements reasonably requested by such independent accountants;

 

(j)            SEC Filings.  Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements that
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(k)           SEC Investigations.  Promptly, and in any event within five
(5) Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such

 

77

--------------------------------------------------------------------------------


 

agency regarding financial or other operational results of any Credit Party or
any Subsidiary thereof; and

 

(l)            Other Information.  (i) Promptly upon their becoming available,
copies of all financial statements, reports, notices and proxy statements sent
or made available generally by the Borrower to its security holders acting in
such capacity or by any Subsidiary of the Borrower to its security holders, if
any, other than the Borrower or another Subsidiary of the Borrower, provided
that no Credit Party shall be required to deliver to the Administrative Agent or
any Lender the minutes of any meeting of its Board of Directors, and (ii) such
other information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or the Required Lenders.

 

Each notice pursuant to clauses (e) through (k) of this Section 6.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.1(f) shall describe with particularity any and all
provisions of this Agreement and any other Credit Document that have been
breached.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.1(j) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at the website address listed on Appendix
B; or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and, upon request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent (such approval not to be
unreasonably withheld).

 

Section 6.2            Existence.  Except in connection with a transaction
permitted under Section 7.9, each Credit Party will, and will cause each of its
Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business.

 

Section 6.3            Payment of Taxes and Claims.  Each Credit Party will, and
will cause each of its Subsidiaries to, pay (a) all federal Taxes and all other
material Taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon, and (b) all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (ii) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

Section 6.4            Maintenance of Properties.  Except as otherwise permitted
by Section 7.10, each Credit Party will, and will cause each of its Subsidiaries
to, maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear excepted, all material properties used or

 

78

--------------------------------------------------------------------------------


 

necessary in the business of any Credit Party and its Subsidiaries and from time
to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

 

Section 6.5            Insurance.  The Credit Parties will maintain or cause to
be maintained, with financially sound and reputable insurers, property
insurance, such public liability insurance, third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of each Credit Party and its Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts, with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons.

 

Section 6.6            Inspections.  Each Credit Party will, and will cause each
of its Subsidiaries to, permit representatives and independent contractors of
the Administrative Agent, the Collateral Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrower and at such reasonable
times during normal business hours and as often as may be reasonably requested,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.  Administrative Agent and Lenders shall
endeavor to coordinate all such visits and inspections in order to minimize
interference with Borrower’s and its Subsidiaries’ business; provided, so long
as no Default or Event of Default shall have occurred and is then continuing,
there shall be no more than two such visits and inspections with respect to all
Credit Parties in any Fiscal Year.

 

Section 6.7            Compliance with Laws.  Each Credit Party will comply, and
shall cause each of its Subsidiaries to comply, with the requirements of (a) the
Patriot Act and OFAC rules and regulations, (b) all other Applicable Laws,
noncompliance with which, with respect to clause (b), could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.8            Use of Proceeds.  The Credit Parties will use the
proceeds of the Credit Extensions for (a) working capital, (b) Permitted
Acquisitions, (c) capital expenditures, (d) the purchase, repurchase, prepayment
or redemption of the Senior Secured Notes and the Senior Unsecured Notes;
provided, that, prior to the end of the Term Loan A Availability Period, the
Credit Parties shall only redeem up to $90,000,000 of the Senior Unsecured
Notes, (e) the payment of transaction fees, costs and expenses associated with
this Agreement and the purchase, repurchase, prepayment or redemption of the
Senior Secured Notes and the Senior Unsecured Notes and (f) other general
corporate purposes, in each case not in contravention of Applicable Laws or of
any Credit Document.

 

Section 6.9            Environmental.  Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

79

--------------------------------------------------------------------------------


 

Section 6.10          Joinder of Guarantors.

 

(a)           With respect to each Regulated Subsidiary that is a Domestic
Subsidiary, the Borrower shall use commercially reasonable efforts to obtain (or
cause to be obtained) all necessary regulatory approvals to allow such Domestic
Subsidiary to become a Guarantor hereunder and shall then (i) promptly and in
any event within thirty (30) days after such Regulated Subsidiary receives all
such necessary regulatory approvals (or such later date as the Administrative
Agent shall approve), cause such Regulated Subsidiary to execute and deliver to
the Administrative Agent and the Collateral Agent a Guarantor Joinder Agreement,
and (ii) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
requested by the Administrative Agent and the Collateral Agent, including
without limitation documents and other items similar to those described in
Section 4.1(b), Section 4.1(c), and Section 4.1(d).

 

(b)           In the event that any Person becomes a wholly-owned Domestic
Subsidiary (other than any Excluded Subsidiary, Immaterial Subsidiary or any
Regulated Subsidiary, subject to the terms of Section 6.10(a)) of any Credit
Party on or after the Effective Date, such Domestic Subsidiary shall
(i) promptly and in any event within thirty (30) days after such Person becomes
a Domestic Subsidiary (or such later date as the Administrative Agent shall
approve), execute and deliver to the Administrative Agent and the Collateral
Agent a Guarantor Joinder Agreement, and (ii) take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as requested by the Administrative
Agent and the Collateral Agent, including without limitation documents and other
items similar to those described in Section 4.1(b), Section 4.1(c), and
Section 4.1(d).

 

(c)           The Borrower and each Person required pursuant to subsection
(a) or subsection (b) of this Section to become a Guarantor shall use
commercially reasonable efforts to obtain all regulatory approvals required for
such Person to become a Guarantor; provided, however, that such commercially
reasonable efforts shall not require the Borrower or any of its Subsidiaries to
make any payments in excess of normal fees and costs to or at the direction of
Governmental Authorities, or to change the manner in which the Borrower and its
Subsidiaries conduct business in any respect that the management of the Borrower
reasonably determines in good faith to be materially adverse or materially
burdensome.

 

(d)           If any Subsidiary (including any Immaterial Subsidiary or any
Regulated Subsidiary) of any Credit Party that is not a Guarantor provides a
guaranty in respect of the Senior Secured Notes, any Permitted Senior Secured
Indebtedness incurred pursuant to Section 7.1(n) or any Permitted Senior
Unsecured Indebtedness incurred pursuant to Section 7.1(m), the applicable
Credit Party shall cause such Subsidiary to, concurrent with providing the
guaranty in respect of the Senior Secured Notes, such Permitted Senior Secured
Indebtedness or such Permitted Senior Unsecured Indebtedness, (i) become a
Guarantor by executing and delivering to a Guarantor Joinder Agreement or such
other documents as the Administrative Agent shall deem reasonably appropriate
for such purpose and (ii) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as requested by the Administrative Agent and the Collateral
Agent, including without limitation documents and other items similar to those
described in Section 4.1(b), Section 4.1(c), and Section 4.1(d).

 

Section 6.11          Books and Records.  Each Credit Party will keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
to the extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.

 

80

--------------------------------------------------------------------------------


 

Section 6.12          Pledge of Personal Property Assets.

 

(a)           Equity Interests.  The Borrower and each other Credit Party shall
cause (i) one hundred percent (100%) (or, if less, the full amount owned by such
Person) of the issued and outstanding Equity Interests of each Domestic
Subsidiary owned by a Credit Party and (ii) sixty-six percent (66%) (or, if
less, the full amount owned by such Person) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) (or, if less, the full
amount owned by such Person) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
each First-Tier Foreign Subsidiary owned by a Credit Party to be subject at all
times to a perfected first priority security interest in favor of the Collateral
Agent, for the benefit of the Lenders, pursuant to the terms and conditions of
the Collateral Documents, together with opinions of counsel and any filings and
deliveries or other items reasonably requested by the Collateral Agent necessary
in connection therewith to perfect the security interests therein, all in form
and substance satisfactory to the Collateral Agent.  Notwithstanding the
foregoing provisions of this Section 6.12, none of the Credit Parties shall be
required to pledge the Equity Interests of any of its Regulated Subsidiaries
until all necessary regulatory approvals for such pledge of Equity Interests
have been received, which such regulatory approvals the Borrower shall use
commercially reasonable efforts to diligently pursue (provided, however, that
such commercially reasonable efforts shall not require the Borrower or any of
its Subsidiaries to make any payments in excess of normal fees and costs to or
at the direction of Governmental Authorities, or to change the manner in which
the Borrower and its Subsidiaries conduct business in any respect that the
management of the Borrower reasonably determines in good faith to be materially
adverse or materially burdensome).

 

(b)           Other Personal Property.  The Borrower and each other Credit Party
shall (i) cause all of its owned personal property other than Excluded Property
to be subject at all times to a perfected first priority Lien in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the terms and conditions of the Collateral
Documents or, with respect to any such property acquired subsequent to the
Effective Date, such other additional security documents as the Administrative
Agent shall request, subject in any case to Permitted Liens and (ii) deliver
such other documentation as the Administrative Agent may request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, certified resolutions and other organizational and authorizing
documents of such Person, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 4.1(d), all in form, content and scope
satisfactory to the Administrative Agent in its reasonable discretion.

 

Section 6.13          Real Estate Assets.

 

(a)           In the event that any Credit Party acquires a Real Estate Asset
(other than any Real Estate Asset constituting Excluded Property) after the
Effective Date, then such Credit Party, as soon as practicable, and in any event
no later than sixty (60) days (or such later date as agreed by the Collateral
Agent) after acquiring such Real Estate Asset, shall take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements, opinions and certificates similar to those
described in clause (b) immediately below that the Collateral Agent shall
reasonably request to create in favor of the Collateral Agent, for the benefit
of the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein, enforceable first priority security interest in
such Real Estate Assets.  The Administrative Agent may, in its reasonable
judgment, grant extensions of time for compliance or exceptions with the
provisions of this Section 6.13 by any Credit Party.  In addition to the
foregoing, the Borrower shall, at the request of the Required Lenders, deliver,
from time to time, to the Administrative Agent such appraisals as are required
by law or

 

81

--------------------------------------------------------------------------------


 

regulation of Real Estate Assets with respect to which the Collateral Agent has
been granted a Lien.

 

(b)           In order to create in favor of the Collateral Agent, for the
benefit of the holders of the Obligations, a valid and, subject to any filing
and/or recording referred to herein, enforceable first priority security
interest in any Real Estate Assets of any Credit Party owned in fee simple that
does not constitute Excluded Property, the Administrative Agent and the
Collateral Agent shall have received from the Credit Parties with respect to
such Real Estate Asset:

 

(i)            fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
such Real Estate Asset;

 

(ii)           an opinion of counsel (which counsel shall be reasonably
satisfactory to the Collateral Agent) in each state in which such Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;

 

(iii)          (a) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent (each, a “Title Policy”) with respect to
such Real Estate Asset, in amounts not less than the fair market value of such
Real Estate Asset, together with a title report issued by a title company with
respect thereto and copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Collateral Agent and (b) evidence satisfactory to the
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Real Estate Asset in the appropriate real estate records;

 

(iv)          evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to the Collateral Agent; and

 

(v)           if an exception to the Title Policy with respect to a Mortgage
Property would arise without such ALTA surveys, ALTA surveys of such Real Estate
Asset.

 

Section 6.14          Further Assurances.  At any time or from time to time upon
the reasonable request of the Administrative Agent or the Collateral Agent, each
Credit Party will, at its expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as the Administrative
Agent or the Collateral Agent may reasonably request in order to effect fully
the purposes of the Credit Documents, including without limitation providing the
Lenders with any information reasonably requested pursuant to Section 11.19.  In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by the assets of each Credit Party and its
Subsidiaries that are required to be Collateral, and all of the outstanding
Equity Interests of each Credit Party and its Subsidiaries (subject to
limitations contained in the Credit Documents with respect to Foreign
Subsidiaries).

 

Section 6.15          Post-Closing.  With respect to all Real Estate Assets
(other than Excluded

 

82

--------------------------------------------------------------------------------


 

Property) owned by any Credit Party as of the Effective Date, within forty-five
(45) days of the Effective Date (or such later date as the Administrative Agent
may agree in its sole discretion), deliver to the Collateral Agent all such
Mortgages, documents, instruments, agreements, opinions and certificates
described in Section 6.13 that the Collateral Agent shall reasonably request to
create in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, a valid and, subject to any filing and/or recording referred to
herein, enforceable Lien on, and security interest in each Real Estate Asset
required to be pledged as Collateral hereunder.

 

Section 7               NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Obligations hereunder and
under the other Credit Documents shall have been paid in full or otherwise
satisfied, and the Commitments hereunder shall have expired or been terminated,
each Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 7.

 

Section 7.1            Indebtedness.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

 

(a)           the Obligations;

 

(b)           Indebtedness (i) of any Credit Party owed to any other Credit
Party, (ii) of any Subsidiary that is not a Credit Party owed to any other
Subsidiary that is not a Credit Party, (iii) permitted under clause (i) or
(ii) of Section 7.6(g) or (iv) incurred as part of the Borrower’s consolidated
cash management operations in the ordinary course of business;

 

(c)           Support Obligations;

 

(d)           Indebtedness existing on the Effective Date and described in
Schedule 7.1, together with any Permitted Refinancing thereof;

 

(e)           Indebtedness in an aggregate amount not to exceed at any time
$65,000,000 with respect to (x) Capital Leases and (y) purchase money
Indebtedness; provided, in the case of clause (x), that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease, and, in the
case of clause (y), that any such Indebtedness shall be secured only by the
asset acquired in connection with the incurrence of such Indebtedness;

 

(f)            Indebtedness in respect of (i) performance, surety, bid, appeal
or similar bonds, completion guarantees or similar instruments, including
letters of credit and bankers acceptances to assure performance of obligations
(and not incurred for the purpose or with the effect of borrowing money), in
each case provided in the ordinary course of business and (ii) any Hedging
Transaction that is entered into in the ordinary course of business to hedge or
mitigate risks to which any Credit Party is exposed in the conduct of its
business or the management of its liabilities;

 

(g)           Indebtedness of the Borrower and its Subsidiaries under the Senior
Secured Notes and the Senior Unsecured Notes, together with any Permitted
Refinancing thereof;

 

(h)           Indebtedness of any Person acquired by the Borrower or any of its
Subsidiaries in a Permitted Acquisition (“Acquisition Indebtedness”) and assumed
by the Borrower or such Subsidiary pursuant to such acquisition, together with
any Permitted Refinancing thereof,

 

83

--------------------------------------------------------------------------------


 

provided that (i) such Indebtedness was not incurred in contemplation of such
acquisition, (ii) such Indebtedness (together with any Permitted Refinancing
thereof) shall not be secured by any assets other than some or all of the assets
securing the acquired Indebtedness prior to such acquisition, (iii) immediately
after the assumption thereof and giving effect thereto on a Pro Forma Basis,
(A) if the Acquisition Indebtedness is unsecured, the Consolidated Net Total
Leverage Ratio shall not exceed 3.25:1.00, (B) if the Acquisition Indebtedness
is secured, the Consolidated Secured Leverage Ratio shall not exceed 2.50:1.00
and the Consolidated Net Total Leverage Ratio shall not exceed 3.25:1.00 and
(D) no Default or Event of Default shall exist and (iv) if such acquired Person
is incorporated, organized or existing in the United States, such acquired
Person shall either be or become a Guarantor or be merged with or consolidated
into a Guarantor substantially concurrently with the assumption of the
Acquisition Indebtedness.

 

(i)            unsecured guaranties with respect to bonds issued to support
workers’ compensation, unemployment or other insurance or self-insurance
obligations, and similar obligations, in each case, incurred by the Borrower or
any of its Subsidiaries in the ordinary course of business;

 

(j)            Indebtedness in the form of any earnout or other similar
contingent payment obligation incurred in connection with a Permitted
Acquisition;

 

(k)           Indebtedness arising in the ordinary course of business under
letters of credit (excluding Letters of Credit hereunder) provided for the
account of any member of the Consolidated Group in an aggregate amount not to
exceed at any time $25,000,000;

 

(l)            Indebtedness arising in the ordinary course of business in
respect of netting services, overdraft protections, cash or treasury management
services and otherwise in connection with deposit accounts;

 

(m)          Permitted Senior Unsecured Indebtedness of the Borrower or any of
its Subsidiaries (including unsecured Subordinated Debt), so long as prior to
the incurrence thereof, the Administrative Agent shall have received a
certificate of the Borrower signed by an Authorized Officer of the Borrower
certifying and demonstrating in detail reasonably satisfactory to the
Administrative Agent that on a Pro Forma Basis after giving effect to the
incurrence of any such Permitted Senior Unsecured Indebtedness or Subordinated
Debt, as applicable, (i) the Consolidated Net Total Leverage Ratio shall not
exceed 3.25:1.00, and (ii) no Default or Event of Default shall exist;

 

(n)           Permitted Senior Secured Indebtedness of the Borrower or any of
its Subsidiaries, so long as prior to the incurrence thereof, the Administrative
Agent shall have received a certificate of the Borrower signed by an Authorized
Officer of the Borrower certifying and demonstrating in detail reasonably
satisfactory to the Administrative Agent that on a Pro Forma Basis after giving
effect to the incurrence of any such Permitted Senior Secured Indebtedness,
(i) the Consolidated Secured Leverage Ratio shall not exceed 2.50:1.00, (ii) the
Consolidated Net Total Leverage Ratio shall not exceed 3.25:1.00 and (iii) no
Default or Event of Default shall exist;

 

(o)           Indebtedness of all Foreign Subsidiaries in an aggregate amount
not to exceed at any time $20,000,000; provided that such Indebtedness is
non-recourse to the Borrower or any of its Domestic Subsidiaries except to the
extent permitted in Section 7.6(m); and

 

84

--------------------------------------------------------------------------------


 

(p)           Indebtedness of each Credit Party and its Subsidiaries not
otherwise permitted hereunder in an aggregate amount not to exceed at any time
$20,000,000.

 

Section 7.2            Liens.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any Applicable Laws
related to intellectual property, except:

 

(a)           Liens in favor of the Collateral Agent for the benefit of the
holders of the Obligations granted pursuant to any Credit Document;

 

(b)           Liens for Taxes not yet due or for Taxes if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;

 

(c)           Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business
(i) for amounts not yet overdue, or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of thirty (30)
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

 

(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e)           easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
any Credit Party or any of its Subsidiaries;

 

(f)            any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

 

(g)           Liens solely on any cash earnest money deposits made by any Credit
Party or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(h)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

85

--------------------------------------------------------------------------------


 

(i)            Liens in favor of customs and revenue authorities or brokers to
secure payment of customs duties in connection with the importation of goods;

 

(j)            any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)           licenses of patents, trademarks and other intellectual property
rights granted by any Credit Party or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of such Credit Party or such Subsidiary;

 

(l)            Liens existing as of the Effective Date and described in
Schedule 7.2;

 

(m)          Liens securing purchase money Indebtedness and Capital Leases to
the extent permitted pursuant to Section 7.1(e); provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness or the
assets subject to such Capital Lease, respectively;

 

(n)           Liens in favor of any Issuing Bank or any Swingline Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;

 

(o)           Liens securing the obligations of the Borrower and its
Subsidiaries under the Senior Secured Notes; provided that such Liens are
subject to the terms of the Intercreditor Agreement;

 

(p)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1(h) or securing appeal or other surety
bonds relating to such judgments;

 

(q)           Liens securing letters of credit or trade letters of credit to the
extent that such letters of credit are permitted under Section 7.1(k); provided
that no letter of credit or any related credit facility shall be secured by any
assets of a Credit Party or any of its Subsidiaries other than (i) the assets
being acquired or shipped pursuant to such letter of credit or (ii) cash in an
amount not in excess of the letters of credit secured thereby;

 

(r)            Liens securing Permitted Senior Secured Indebtedness permitted
under Section 7.1(n);

 

(s)            Liens in favor of the trustee under any indenture (as provided
for therein) on money or property held or collected by the trustee thereunder in
its capacity as such in connection with the defeasance or discharge of
Indebtedness thereunder, so long as the payment of such money or property to
such trustee or administrative agent would be permitted by this Agreement;

 

(t)            Liens securing any obligations incurred in connection with
Federal Stimulus Grant Funds used to finance the cost (including the cost of
design, development, acquisition, construction, installation, improvement,
transportation or integration and all transaction costs related to the
foregoing) of the item of property or assets subject thereto and such Lien is
created prior to, at the time of or within one hundred eighty (180) days after
the latest of the acquisition, the completion of construction or the
commencement of full operation of such property; provided, however, that any
such Lien shall not extend to or cover any property or assets other than such
property or assets included in the project financed with such Federal Stimulus
Grant Funds, together with any replacements of or improvements on such item;

 

86

--------------------------------------------------------------------------------


 

(u)           Liens securing obligations of Foreign Subsidiaries; provided that
such Liens shall encumber only the property of Foreign Subsidiaries; and

 

(v)           Liens not otherwise permitted hereunder securing Indebtedness and
other obligations not in excess of $20,000,000 in the aggregate at any one time
outstanding.

 

Section 7.3            No Further Negative Pledges.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, enter into any contractual
obligation (other than this Agreement and the other Credit Documents) that
limits the ability of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person in favor of the Collateral
Agent for the benefit of the holders of the Obligations; provided, however, that
this Section 7.3 shall not prohibit (i) any negative pledge incurred or provided
in favor of any holder of Indebtedness permitted under Section 7.1 solely to the
extent any such negative pledge relates to the property financed by or subject
to Permitted Liens securing such Indebtedness, (ii) any Permitted Lien or any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (iii) customary restrictions and conditions contained in
any agreement relating to the disposition of any property or assets permitted
under Section 7.10 pending the consummation of such disposition, (iv) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business, and (v) until such time as the Senior
Secured Notes have been redeemed, repaid or otherwise satisfied in full, any
limitation under the Senior Secured Notes Indenture.

 

Section 7.4            Restricted Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Payment except as follows:

 

(a)           Subsidiaries of the Borrower may pay dividends and make
distributions in respect of their Equity Interests;

 

(b)           the purchase, redemption, retirement or other acquisition for
value of Equity Interests of the Borrower (or of option warrants or other rights
to acquire such Equity Interests) tendered by the holder thereof in payment of
withholding or other taxes relating to the vesting, delivery, exercise, exchange
or conversion of options, restricted stock, restricted stock units, warrants or
other rights relating to, or representing rights to acquire, Equity Interests of
the Borrower by executives and directors of the Borrower;

 

(c)           the Borrower may (i) purchase, redeem or otherwise acquire shares
of its Equity Interests or warrants or options to acquire any such shares with
the proceeds received from the substantially concurrent issue of new shares of
its Equity Interests and (ii) so long as no Default or Event of Default then
exists or results therefrom, (A) pay a dividend of up to $0.05 per share per
Fiscal Quarter with respect to the Borrower’s outstanding common stock; (B) make
dividend payments (in addition to any dividend per share per Fiscal Quarter
permitted under clause (A)) and share repurchases in an aggregate principal
amount not to exceed $30,000,000 per Fiscal Year (the “Annual Limit”) plus up to
$20,000,0000 of any unused amount of the Annual Limit for Fiscal Years ended
after the Effective Date, so long as the Borrower provides a certificate
executed by an Authorized Officer of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent, demonstrating on a Pro Forma Basis
after giving effect to any such Restricted Payment, (x) the Consolidated Net
Total Leverage Ratio shall not exceed 3.0:1.0 and (y) there shall be Liquidity
of at least $10,000,000, and (C) dividend payments and share

 

87

--------------------------------------------------------------------------------


 

repurchases without limitation, so long as the Borrower provides a certificate
executed by an Authorized Officer of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent, demonstrating on a Pro Forma Basis
after giving effect to any such Restricted Payment, (x) the Consolidated Net
Total Leverage Ratio shall not exceed 2.25:1.0 and (y) there shall be Liquidity
of at least $10,000,000.  The certificate of an Authorized Officer required in
connection with any Restricted Payment made pursuant to the foregoing clause
(B) or (C) shall be delivered to the Administrative Agent (x) with respect to
any Restricted Payment not in excess of $5,000,000, not later than two
(2) Business Days after such Restricted Payment has been made and (y) with
respect to any Restricted Payment in excess of $5,000,000, at least two
(2) Business Days prior such Restricted Payment.

 

Section 7.5            Restrictions on Subsidiary Distributions.  Except as
provided herein, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Borrower
or any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(c) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (d) transfer, lease or license any of its property or assets to the
Borrower or any other Subsidiary of the Borrower other than (i) restrictions in
agreements evidencing purchase money Indebtedness permitted by
Section 7.1(e) that impose restrictions on the property so acquired,
(ii) restrictions under this Agreement and the Credit Documents,
(iii) restrictions in customary non-assignment agreements contained in
agreements with respect to the purchase or sale of services, goods and other
property in the ordinary course of business, (iv) customary subordination of
subrogation, contribution and similar claims contained in guaranties permitted
hereunder, (v) restrictions in agreements in existence on the Effective Date and
set forth on Schedule 7.5, (vi) restrictions on property or assets of a Person
acquired by the Borrower in effect at the time such Person is acquired and not
create in contemplation of such Acquisition, (vii) customary restrictions
contained in agreements pertaining to the sale or other disposition of assets of
the Borrower or its Subsidiaries, (viii) customary restrictions contained in any
Permitted Senior Unsecured Indebtedness or Permitted Senior Secured
Indebtedness, (ix) restrictions in agreements evidencing Indebtedness among the
Borrower and/or its wholly-owned Subsidiaries; provided that (A) if such
Indebtedness is due and owing by a Credit Party to a Subsidiary that is not a
Credit Party, such Indebtedness is expressly subordinated in right of payment to
the prior payment of the Obligations under this Agreement on terms and
conditions that do not vary in a material manner from the terms and conditions
set forth in Exhibit 7.5 and (B) the terms governing such Indebtedness do not
include any covenant comparable to Section 7.4 and (x) until such time as the
Senior Secured Notes have been redeemed, repaid or otherwise satisfied in full,
restrictions on the Borrower and its Subsidiaries contained in the Senior
Secured Notes.

 

Section 7.6            Investments.  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including any joint venture and any Foreign Subsidiary, except:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           Investments owned as of the Effective Date in any Subsidiary and
Investments made after the Effective Date in any other Credit Party;

 

(c)           intercompany loans to the extent permitted under
Section 7.1(b) and Support Obligations to the extent permitted under
Section 7.1(c);

 

(d)           Investments existing on the Effective Date and described on
Schedule 7.6;

 

88

--------------------------------------------------------------------------------


 

(e)           Investments constituting Hedging Transactions permitted by
Section 7.1(f);

 

(f)            Permitted Acquisitions;

 

(g)           Investments (i) by any Credit Party in any other Credit Party,
(ii) by any Subsidiary that is not a Credit Party in the Borrower or any other
Subsidiary and (iii) by any Credit Party in any Subsidiary that is not a Credit
Party; provided that the aggregate amount of Investments under this clause
(iii) (on a cost basis) outstanding at any time shall not exceed $20,000,000;

 

(h)           Investments consisting of non-cash consideration received in
connection with an Asset Sale permitted hereunder;

 

(i)            Investments consisting of Equity Interests, securities or notes
received in settlement of accounts receivable incurred in the ordinary course of
business from a customer that the Borrower or any Subsidiary of the Borrower has
reasonably determined is unable to make cash payments in accordance with the
terms of such account receivable;

 

(j)            accounts receivable created or acquired, and deposits,
prepayments and other credits to suppliers made, in the ordinary course of
business;

 

(k)           prepaid expenses and lease, utility, workers’ compensation,
performance and other similar deposits made in the ordinary course of business;

 

(l)            to the extent permitted under Applicable Laws, loans to officers,
directors and employees in an aggregate principal amount not to exceed
$2,000,000 at any time outstanding;

 

(m)          guarantees by the Borrower of Indebtedness of Foreign Subsidiaries
permitted by Section 7.1(o); and

 

(n)           other Investments not listed above and not otherwise prohibited by
this Agreement in an aggregate outstanding amount not to exceed $20,000,000 at
any time.

 

Section 7.7            Use of Proceeds.  No Credit Party shall use the proceeds
of any Credit Extension of the Loans except pursuant to Section 6.8.  No Credit
Party shall use, and each Credit Party shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Credit Extension (i) to refinance any commercial paper,
(ii) in any manner that causes or could reasonably be expected to cause such
Credit Extension or the application of such proceeds to violate any applicable
Sanctions, Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System as in effect from time to time or any other
regulation thereof or to violate the Exchange Act, (iii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (iv) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country.

 

Section 7.8            Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  The Borrower shall not
permit the Consolidated Interest Coverage Ratio as of the last day of any Fiscal
Quarter to be less than 2.50:1.00; and

 

89

--------------------------------------------------------------------------------


 

(b)           Consolidated Net Total Leverage Ratio.  The Borrower shall not
permit the Consolidated Net Total Leverage Ratio as of the last day of any
Fiscal Quarter to exceed 3.50:1.00.

 

Section 7.9            Fundamental Changes; Disposition of Assets;
Acquisitions.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any Acquisition or transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or make any Asset Sale, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory and materials
and the acquisition of equipment and capital expenditures in the ordinary course
of business) the business, property or fixed assets of, or Equity Interests or
other evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

 

(a)           any Subsidiary of the Borrower may be merged with or into the
Borrower or any other Subsidiary, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any other Subsidiary; provided, in the case of
such a merger, the Borrower (if the Borrower is a party to such merger) shall be
the continuing or surviving Person, or a Credit Party (if a Credit Party other
than the Borrower is a party to such merger) shall be the continuing or
surviving Person;

 

(b)           Asset Sales, the proceeds of which when aggregated with the
proceeds of all other Asset Sales made within the same Fiscal Year, do not
exceed $25,000,000; provided, in the case of any Asset Sale (or series of
related Asset Sales) in excess of $3,500,000, (i) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of the applicable
Credit Party (or similar governing body)), and (ii) no less than seventy-five
percent (75%) of such proceeds shall be paid in cash; and

 

(c)           Investments made in accordance with Section 7.6.

 

Section 7.10          Disposal of Subsidiary Interests.  Except for any sale of
all of its interests in the Equity Interests of any of its Subsidiaries in
compliance with the provisions of Section 7.9 and except for Liens securing the
Obligations, no Credit Party shall, nor shall it permit any of its Subsidiaries
to, (a) directly or indirectly sell, assign, pledge or otherwise encumber or
dispose of any Equity Interests of any of its Subsidiaries, except to qualify
directors if required by Applicable Laws; or (b) permit any of its Subsidiaries
directly or indirectly to sell, assign, pledge or otherwise encumber or dispose
of any Equity Interests of any of its Subsidiaries, in each case except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by Applicable Laws.

 

Section 7.11          Transactions with Shareholders and Affiliates.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of five percent (5%) or more of any class of Equity
Interests of the Borrower or any of its Subsidiaries or with any Affiliate of
the Borrower or of any such holder, on terms that are less favorable to the
Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided, the foregoing restriction shall not apply to (a) any transaction
between or among Credit Parties or between or among Subsidiaries of the Borrower
that are not Credit Parties; (b) reasonable and customary fees paid to members
of the board of directors (or similar governing body) of the Borrower and its
Subsidiaries; (c) compensation arrangements for officers and other employees of
the Borrower and its Subsidiaries entered into in the ordinary course of
business; and (d) transactions with any Person that is an Affiliate by reason of
the ownership by the Borrower or any of its Subsidiaries of Equity Interests of
such Person.

 

90

--------------------------------------------------------------------------------


 

Section 7.12                             Prepayment of Other Funded Debt.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to:

 

(a)                                 after the issuance thereof, amend or modify
(or permit the amendment or modification of) the terms of any Funded Debt in a
manner adverse to the interests of the Lenders (including specifically
shortening any maturity or average life to maturity or requiring any payment
sooner than previously scheduled or increasing the interest rate or fees
applicable thereto); or

 

(b)                                 make any prepayment, redemption, defeasance
or acquisition for value of (including by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of, any Funded Debt (other than the
Indebtedness under the Credit Documents and Indebtedness permitted under
Section 7.1(b)) other than (i) regularly scheduled payments of principal and
interest on such Funded Debt, (ii) in connection with (A) a refinancing or
refunding permitted hereunder or (B) any prepayment, redemption, defeasance or
acquisition for value of Funded Debt out of the proceeds of any equity offering
of the Borrower, and (iii) (A) the purchase, repurchase, prepayment or
redemption of the Senior Unsecured Notes during the Term Loan A Availability
Period in an aggregate amount not to exceed $90,000,000 and (B) the purchase,
repurchase, prepayment or redemption of the Senior Secured Notes and/or the
Senior Unsecured Notes after the Term Loan A Availability Period, so long as
(1) no Default or Event of Default then exists or would arise after giving
effect thereto, (2) there shall be Liquidity of at least $50,000,000, (3) any
such purchase, repurchase, prepayment or redemption is made in accordance with
the terms of the indentures (and supplements thereto) applicable to the Senior
Secured Notes and/or the Senior Unsecured Notes, as applicable, and (4) after
giving effect to such purchase, repurchase, prepayment or redemption on a Pro
Forma Basis, (x) the Consolidated Net Total Leverage Ratio does not exceed
3.25:1.00 and (y) the Consolidated Secured Leverage Ratio does not exceed
2.50:1.00.

 

Section 7.13                             Conduct of Business.  From and after
the Effective Date, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, engage in any material line of business other than the business
of communications, IP infrastructure, managed network, cloud or internet
services and businesses that are substantially similar, related or incidental
thereto.

 

Section 7.14                             Fiscal Year.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to change its Fiscal Year-end from
December 31.

 

Section 7.15                             Amendments to Organizational
Agreements/Contractual Obligations.  No Credit Party shall amend or permit any
amendments to any Credit Party’s Organizational Documents or Contractual
Obligations if such amendment could reasonably be expected to be materially
adverse to the Lenders or any Agent.

 

Section 7.16                             Capital Expenditures.  The Borrower and
its Subsidiaries shall not permit Consolidated Capital Expenditures to exceed
$150,000,000 in any Fiscal Year; provided, however, that so long as no Default
or Event of Default has occurred and is continuing or would result from such
expenditure, up to $25,000,000 of any portion of the amount of Consolidated
Capital Expenditures permitted for any Fiscal Year, if not expended in the
Fiscal Year for which it is permitted above, may be carried over for expenditure
in the immediately subsequent Fiscal Year (but, for purposes of clarity, not any
subsequent Fiscal Year other than the immediately subsequent Fiscal Year).

 

Section 7.17                             Applicability of Negative Covenants. 
Notwithstanding anything to the contrary contained herein, the negative
covenants in this Section 7 shall not apply to any Regulated Subsidiary that has
not received all necessary regulatory approvals to become a Guarantor hereunder.

 

91

--------------------------------------------------------------------------------


 

Section 8                                             GUARANTY

 

Section 8.1                                    The Guaranty.

 

(a)                                 Each of the Guarantors hereby jointly and
severally guarantees to the Administrative Agent, each Hedge Bank, each Treasury
Management Bank and each of the other holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, in any other of the Credit Documents, Secured Hedge
Agreements, Secured Treasury Management Agreements or other documents relating
to the Obligations, (i) the obligations of each Guarantor under this Agreement
and the other Credit Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law and (ii) the Guaranteed Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.

 

Section 8.2                                    Obligations Unconditional.  The
obligations of the Guarantors under Section 8.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Credit Documents, Secured Hedge Agreements,
Secured Treasury Management Agreements or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 8.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 8 until such time as the Obligations have been irrevocably paid in
full and the commitments relating thereto have expired or been terminated. 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Credit Documents, any Secured Hedge Agreement, any
Secured Treasury Management Agreement or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

92

--------------------------------------------------------------------------------


 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Credit
Documents, any Secured Hedge Agreement, any Secured Treasury Management
Agreement or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any of the holders of the Guaranteed Obligations as
security for any of the Guaranteed Obligations shall fail to attach or be
perfected; or

 

(e)                                  any of the Guaranteed Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents, any Secured Hedge Agreement, any Secured Treasury
Management Agreement and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

Section 8.3                                    Reinstatement.  Neither the
Guarantors’ obligations hereunder nor any remedy for the enforcement thereof
shall be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Borrower, by reason of the Borrower’s bankruptcy or insolvency or by reason of
the invalidity or unenforceability of all or any portion of the Guaranteed
Obligations.  The obligations of the Guarantors under this Section 8 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and each Guarantor agrees that it will indemnify the Administrative Agent and
each holder of Guaranteed Obligations on demand for all reasonable costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

Section 8.4                                    Certain Waivers.  Each Guarantor
acknowledges and agrees that (a) the guaranty given hereby may be enforced
without the necessity of resorting to or otherwise exhausting remedies in
respect of any other security or collateral interests, and without the necessity
at any time of having to take recourse against the Borrower hereunder or against
any collateral securing the Guaranteed Obligations or otherwise, (b) it will not
assert any right to require the action first be taken against the Borrower or
any other Person (including any co-guarantor) or pursuit of any other remedy or
enforcement any other right and (c) nothing contained herein shall prevent or
limit action being taken against the Borrower hereunder, under the other Credit
Documents or the other documents and agreements relating to the Guaranteed

 

93

--------------------------------------------------------------------------------


 

Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if the Borrower and the Guarantors shall not timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.

 

Section 8.5                                    Remedies.  The Guarantors agree
that, to the fullest extent permitted by law, as between the Guarantors, on the
one hand, and the Administrative Agent and the holders of the Guaranteed
Obligations, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 9.2) for purposes of Section 8.1, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Guaranteed Obligations
being deemed to have become automatically due and payable), the Guaranteed
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 9.1.  The
Guarantors acknowledge and agree that the Guaranteed Obligations are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Guaranteed Obligations may exercise their remedies thereunder in accordance
with the terms thereof.

 

Section 8.6                                    Rights of Contribution.  The
Guarantors hereby agree as among themselves that, in connection with payments
made hereunder, each Guarantor shall have a right of contribution from each
other Guarantor in accordance with Applicable Laws.  Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

 

Section 8.7                                    Guaranty of Payment; Continuing
Guaranty.  The guarantee in this Section 8 is a guaranty of payment and not of
collection, and is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.

 

Section 8.8                                    Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Specified Credit Party to honor all of such Specified
Credit Party’s obligations under the Guaranty and the Collateral Documents in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 8.8 for the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 8, voidable under
applicable Debtor Relief Laws, and not for any greater amount).  The obligations
and undertakings of each Qualified ECP Guarantor under this Section 8.8 shall
remain in full force and effect until the Swap Obligations have been paid in
full and the commitments relating thereto have expired or terminated, or, with
respect to any Guarantor, if earlier, such Guarantor is released from its
Guaranteed Obligations in accordance with Section 10.10(a).  Each Qualified ECP
Guarantor intends that this Section 8.8 constitute, and this Section 8.8 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Credit Party for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

94

--------------------------------------------------------------------------------


 

Section 9                                             EVENTS OF DEFAULT;
REMEDIES; APPLICATION OF FUNDS.

 

Section 9.1                                    Events of Default.  Any of the
following shall constitute an “Event of Default”:

 

(a)                                 Failure to Make Payments When Due.  Failure
by any Credit Party to pay (i) the principal of any Loan when due, whether at
stated maturity, by acceleration or otherwise; (ii) within one (1) Business Day
of when due any amount payable to any Issuing Bank in reimbursement of any
drawing under a Letter of Credit; or (iii) within three (3) Business Days of
when due any interest on any Loan or any fee or any other amount due hereunder;
or

 

(b)                                 Default in Other Agreements.  (i) Failure of
any Credit Party or any of their respective Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than (x) Indebtedness referred to in
Section 9.1(a) and (y) Indebtedness among the Borrower and its Subsidiaries,
provided that if such Indebtedness among the Borrower and its Subsidiaries is
due and owing by a Credit Party to a Subsidiary that is not a Credit Party, such
Indebtedness is expressly subordinated in right of payment to the prior payment
of the Obligations under this Agreement on terms and conditions that do not vary
in a material manner from the terms and conditions set forth in Exhibit 7.5) in
an aggregate principal amount of $10,000,000 or more, in each case beyond the
grace or cure period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the aggregate principal amounts referred to in clause (i) above,
or (2) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness, in each case beyond the grace or cure period, if
any, provided therefor, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Credit Party to perform or comply with any term or condition contained in
Section 6.1, Section 6.2 (with respect to any Credit Party only), Section 6.6,
Section 6.8, Section 6.10, Section 6.11, Section 6.12, Section 6.13 or
Section 7; or

 

(d)                                 Breach of Representations, etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect as of the date made or deemed made; or

 

(e)                                  Other Defaults Under Credit Documents.  Any
Credit Party shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other Section of this Section 9.1, and such default shall not
have been remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer of such Credit Party becoming aware of such default, or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of any Credit Party or any of its Subsidiaries
(other than any Immaterial Subsidiary) in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or

 

95

--------------------------------------------------------------------------------


 

any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against any Credit Party or
any of its Subsidiaries (other than any Immaterial Subsidiary) under the
Bankruptcy Code or other Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Credit Party or any of its Subsidiaries
(other than any Immaterial Subsidiary), or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Credit
Party or any of its Subsidiaries (other than any Immaterial Subsidiary) for all
or a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary), and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, etc.  (i) Any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) shall have an order for relief entered with respect to it
or shall commence a voluntary case under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any Credit Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) shall make any assignment
for the benefit of creditors; or (ii) any Credit Party or any of its
Subsidiaries  (other than any Immaterial Subsidiary) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
any Credit Party or any of its Subsidiaries (other than any Immaterial
Subsidiary) or any committee thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.1(f); or

 

(h)                                 Judgments and Attachments.  (i) Any one or
more money judgments, writs or warrants of attachment or similar process
involving an aggregate amount at any time in excess of $10,000,000 (to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against any Credit Party or any of its Subsidiaries (other than any
Immaterial Subsidiary) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or (ii) any non-monetary judgment or order shall be rendered against any Credit
Party or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days; or

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against any Credit Party decreeing the dissolution or
split up of such Credit Party and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or

 

(j)                                    Pension Plans.  There shall occur one or
more ERISA Events which individually or in the aggregate results in liability of
any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term hereof and which is not paid
by the applicable due date; or

 

(k)                                 Change of Control.  A Change of Control
shall occur; or

 

96

--------------------------------------------------------------------------------


 

(l)                                     Guaranties, Credit Documents and Other
Documents.  At any time after the execution and delivery thereof, (i) any
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than as the result of the
release of a Guarantor in a transaction permitted under this Agreement) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party.

 

Section 9.2                                    Remedies.  Upon the occurrence of
any Event of Default described in Section 9.1(f) or Section 9.1(g),
automatically, and (2) upon the occurrence and during the continuance of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) the
Commitments, if any, of each Lender having such Commitments and the obligation
of any Issuing Bank to issue any Letter of Credit shall immediately terminate;
(B) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (D) the Administrative Agent shall direct the Borrower to pay (and
the Borrower hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Section 9.1(f) and Section 9.1(g) to pay)
to the Administrative Agent such additional amounts of cash, to be held as
security for the Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding under arrangements acceptable to the Administrative
Agent, equal to the Letter of Credit Usage at such time.  Notwithstanding
anything herein or otherwise to the contrary, any Event of Default occurring
hereunder shall continue to exist (and shall be deemed to be continuing) until
such time as such Event of Default is waived in writing in accordance with the
terms of Section 11.4 notwithstanding (i) any attempted cure or other action
taken by the Borrower or any other Person subsequent to the occurrence of such
Event of Default or (ii) any action taken or omitted to be taken by the
Administrative Agent or any Lender prior to or subsequent to the occurrence of
such Event of Default (other than the granting of a waiver in writing in
accordance with the terms of Section 11.4).

 

Section 9.3                                    Application of Funds.  After the
exercise of remedies provided for in Section 9.2 (or after the Loans have
automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable fees,
expenses and disbursements of any law firm or other counsel and amounts payable
under Section 3.1, Section 3.2 and Section 3.3) payable to the Administrative
Agent and the Collateral Agent, in each case in its capacity as such;

 

97

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees but other than principal and interest) payable to the Lenders
including without limitation all reasonable fees, expenses and disbursements of
any law firm or other counsel and amounts payable under Section 3.1, Section 3.2
and Section 3.3), ratably among the Lenders in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Secured Hedge Agreement, to
the extent such Hedge Agreement is permitted hereunder, (c) payments of amounts
due under any Secured Treasury Management Agreement, and (d) the Administrative
Agent for the account of the Issuing Banks, to Cash Collateralize that portion
of the Letter of Credit Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among such parties in proportion to the respective
amounts described in this clause Fourth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.

 

Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.  Excluded Swap Obligations
with respect to any Guarantor shall not be paid with amounts received from such
Guarantor or such Guarantor’s assets, but appropriate adjustments shall be made
with respect to payments from other Credit Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Hedge Bank.  Each Treasury Management Bank or Hedge Bank not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 9 for
itself and its Affiliates as if a “Lender” party hereto.

 

Section 10                                      AGENCY

 

Section 10.1                             Appointment and Authority.  (a)  Each
of the Lenders and the Issuing Banks hereby irrevocably appoints Regions Bank to
act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Section are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of

 

98

--------------------------------------------------------------------------------


 

such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)                                 Each of the Lenders hereby irrevocably
appoints, designates and authorizes the Collateral Agent to take such action on
its behalf under the provisions of this Agreement and each Collateral Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any Collateral Document, together with
such powers as are reasonably incidental thereto.  Notwithstanding any provision
to the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any Collateral Document or
otherwise exist against the Collateral Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the
Collateral Documents with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.  The
Collateral Agent shall act on behalf of the Lenders with respect to any
Collateral and the Collateral Documents, and the Collateral Agent shall have all
of the benefits and immunities (i) provided to the Administrative Agent under
the Credit Documents with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any Collateral or the Collateral Documents
as fully as if the term “Administrative Agent” as used in such Credit Documents
included the Collateral Agent with respect to such acts or omissions, and
(ii) as additionally provided herein or in the Collateral Documents with respect
to the Collateral Agent.

 

(c)                                  Each Lender hereby consents to and approves
the terms of the Intercreditor Agreement.  By execution hereof or any Assignment
Agreement related hereto, the Lenders acknowledge the terms of the Intercreditor
Agreement and agree to be bound by the terms thereof and further advise and
direct the Administrative Agent to enter into the Intercreditor Agreement on
behalf of the Lenders.

 

Section 10.2                             Rights as a Lender.  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.3                             Exculpatory Provisions.  (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

99

--------------------------------------------------------------------------------


 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.4 and
9.2) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final and non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender or an Issuing Bank.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

Section 10.4                             Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit,

 

100

--------------------------------------------------------------------------------


 

that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 10.5                             Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 10.6                             Resignation of Administrative Agent. 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date (except in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders, each Swingline Lender, and each Issuing Bank
under any of the Credit Documents, the resigning Administrative Agent shall
continue to hold such collateral until such time as a successor is appointed).

 

(b)                                 If the Person servicing as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law by notice in
writing to the Borrower and such Person remove such Person as the Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date (except in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, each Swingline Lender, and each
Issuing Bank under any of the Credit Documents, the removed Administrative Agent
shall continue to hold such collateral until such time as a successor is
appointed).

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of

 

101

--------------------------------------------------------------------------------


 

any collateral security held by the Administrative Agent on behalf of the
Lenders or the Issuing Banks under any of the Credit Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Section 9 and Section 10.2 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

Section 10.7                             Non-Reliance on Administrative Agent
and Other Lenders.  Each of the Lenders and the Issuing Banks acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 10.8                             No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the Sole Bookrunner and Joint Lead
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.

 

Section 10.9                             Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Section 2.10 and Section 11.2)
allowed in such judicial proceeding; and

 

102

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.10 and Section 11.2).

 

Section 10.10                      Collateral and Guaranty Matters.  (a) The
Lenders (including each Issuing Bank and each Swingline Lender) irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion,

 

(i)                                     to release any Lien on any property
granted to or held under any Credit Document securing the Obligations (x) upon
termination of the commitments under this Agreement and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and each
applicable Issuing Bank shall have been made), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Credit Documents, or
(z) subject to Section 11.4,  if approved, authorized or ratified in writing by
the Required Lenders;

 

(ii)                                  to subordinate any Lien on any property
granted to or held under any Credit Document securing the Obligations to the
holder of any Lien on such property that is permitted by Section 7.2(m); and

 

(iii)                               to release any Guarantor from its
obligations under any guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Documents.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

(c)                                    Anything contained in any of the Credit
Documents to the contrary notwithstanding, the Credit Parties, the
Administrative Agent, the Collateral Agent and each holder of the Obligations
hereby agree that (i) no holder of the Obligations shall have any right
individually to realize upon any of the Collateral or to enforce this Agreement,
the Notes, the Guaranty or any other Credit Agreement, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the holders of the Obligations in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Collateral

 

103

--------------------------------------------------------------------------------


 

Agent, and (ii) in the event of a foreclosure by the Collateral Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of the holders of the Obligations (but not any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Collateral Agent at such sale or other
disposition.

 

(d)                                   No Secured Hedge Agreement or Secured
Treasury Management Agreement will create (or be deemed to create) in favor of
any Hedge Bank or any Treasury Management Bank that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided herein or in the other Credit Documents.  By accepting the benefits of
the Collateral, such Hedge Bank or such Treasury Management Bank shall be deemed
to have appointed the Collateral Agent as its agent and agreed to be bound by
the Credit Documents as a holder of the Obligations, subject to the limitations
set forth in this clause (d).

 

Section 11                                      MISCELLANEOUS

 

Section 11.1                             Notices; Effectiveness; Electronic
Communications.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Administrative Agent, the
Borrower or any Credit Party, to the address, telecopier number, electronic mail
address or telephone number specified in Appendix B:

 

(ii)                                  if to any Lender, any Issuing Bank or any
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number in its Administrative Questionnaire on file with the
Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Section 2 if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by

 

104

--------------------------------------------------------------------------------


 

electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Issuing Banks and the other Lenders by
posting the Communications on DebtDomain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Credit Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Credit Party pursuant to any Credit Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

 

Section 11.2                             Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Credit Parties
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Joint Lead Arrangers and their Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Joint Lead Arrangers), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent or
any Joint Lead Arranger, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank

 

105

--------------------------------------------------------------------------------


 

in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or any Issuing Bank, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Credit Parties.  The
Credit Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), the Collateral Agent (and any sub-agent thereof), each Joint Lead
Arranger, each Lender and each Issuing Bank, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Borrower or
such Credit Party has obtained a final and non-appealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.  This
Section 11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Credit Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Collateral Agent (or any
sub-agent thereof), any Joint Lead Arranger, any Issuing Bank or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent), the applicable Joint Lead Arranger, the applicable Issuing Bank or
such Related Party, as the case may be, such Lender’s pro rata share (in each
case, determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent (or any such sub-agent) or such Issuing Bank in connection
with such capacity.  The obligations of the Lenders under this subsection
(c) are subject to the provisions of this Agreement that provide that their
obligations are several in nature, and not joint and several.  Nothing in this
subsection (c) shall limit or otherwise impair the obligations of the Credit
Parties under Section 11.02(b).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, none of the Credit Parties shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly, but in any event within ten (10) Business
Days after demand therefor.

 

(f)                                   Survival.  The provisions of this
Section shall survive resignation or replacement of the Administrative Agent,
Collateral Agent, any Joint Lead Arranger, any Issuing Bank, any Swingline
Lender or any Lender, termination of the commitments hereunder and repayment,
satisfaction and discharge of the loans and obligations hereunder.

 

Section 11.3                             Set-Off.  If an Event of Default shall
have occurred and be continuing, each Lender, each Issuing Bank, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender or such Issuing Bank, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrower or
such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender or such Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender, each Issuing Bank and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Bank or their respective Affiliates may have.  Each of
the Lenders and the Issuing Banks agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 11.4                             Amendments and Waivers.

 

(a)                                 Required Lenders’ Consent.  Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Administrative Agent and the Required Lenders; provided that
(i) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank, (ii) each Fee
Letter

 

107

--------------------------------------------------------------------------------


 

may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (iii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitments, Loans and/or Letter of Credit Obligations of such Lender may
not be increased or extended without the consent of such Lender, (iv) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (v) the
Required Lenders shall determine whether or not to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders

 

(b)                                 Affected Lenders’ Consent.  Without the
written consent of each Lender (other than a Defaulting Lender except as
provided in clause (a)(iii) above) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)                                     extend the Revolving Commitment
Termination Date;

 

(ii)                                  waive, reduce or postpone any scheduled
repayment (but not prepayment) or alter the required application of any
prepayment pursuant to Section 2.12 or the application of funds pursuant to
Section 9.3, as applicable;

 

(iii)                               extend the stated expiration date of any
Letter of Credit, beyond the Revolving Commitment Termination Date;

 

(iv)                              reduce the principal of or the rate of
interest on any Loan (other than any waiver of the imposition of the Default
Rate pursuant to Section 2.9) or any fee or premium payable hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (B) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(v)                                 extend the time for payment of any such
interest or fees;

 

(vi)                              reduce the principal amount of any Loan or any
reimbursement obligation in respect of any Letter of Credit;

 

(vii)                           amend, modify, terminate or waive any provision
of this Section 11.4(b) or Section 11.4(c) or any other provision of this
Agreement that expressly provides that the consent of all Lenders is required;

 

(viii)                        change the percentage of the outstanding principal
amount of Loans that is required for the Lenders or any of them to take any
action hereunder or amend the definition of “Required Lenders”;

 

(ix)                              release all or substantially all of the
Collateral or all or substantially all of the Guarantors from the Guaranty, in
each case, except as expressly provided in the Credit Documents; or

 

(x)                                 consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Credit Document.

 

108

--------------------------------------------------------------------------------


 

(c)                                  Other Consents.  No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall:

 

(i)                                     increase any Commitment of any Lender
over the amount thereof then in effect without the consent of such Lender;
provided, no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an increase in any
Revolving Commitment of any Lender;

 

(ii)                                  amend, modify, terminate or waive any
provision hereof relating to the Swingline Sublimit or the Swingline Loans
without the consent of each Swingline Lender;

 

(iii)                               amend, modify, terminate or waive any
obligation of Lenders relating to the purchase of participations in Letters of
Credit as provided in Section 2.3(e) without the written consent of the
Administrative Agent and of each Issuing Bank; or

 

(iv)                              amend, modify, terminate or waive any
provision of Section 10 as the same applies to any Agent, or any other provision
hereof as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent.

 

(d)                                 Execution of Amendments, etc.  The
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 11.4 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by a Credit Party, on such Credit
Party.

 

(e)                                  Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, the Borrower and the other
Credit Parties (i) to add one or more additional credit facilities to this
Agreement, to permit the extensions of credit from time to time outstanding
hereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Loans
and the accrued interest and fees in respect thereof and to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (ii) to change, modify or alter Section 2.14 or
Section 9.3 or any other provision hereof relating to the pro rata sharing of
payments among the Lenders to the extent necessary to effectuate any of the
amendments (or amendments and restatements enumerated in clause (f) and/or
clause (g) below).

 

(f)                                   Notwithstanding anything to the contrary
contained herein, in order to implement any additional Revolving Commitments or
Incremental Term Loan in accordance with Section 2.1(d), this Agreement may be
amended for such purpose (but solely to the extent necessary to implement such
additional Revolving Commitments or Incremental Term Loan in accordance with
Section 2.1(d)) by the Borrower, the other Credit Parties, the Administrative
Agent and the relevant Lenders providing such additional Revolving Commitments
or Incremental Term Loan.

 

(g)                                  In addition, notwithstanding the foregoing,
the Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders to make one or more amendments or modifications to (i) allow the
maturity and scheduled amortization of the Loans of the accepting Lenders to be
extended and (ii) increase the Applicable Margin and/or fees payable with
respect to the Loans and Revolving Commitments of the accepting Lenders

 

109

--------------------------------------------------------------------------------


 

(“Permitted Amendments”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower.  Such notice
shall set forth (A) the terms and conditions of the requested Permitted
Amendment and (B) the date on which such Permitted Amendment is requested to
become effective.  The Permitted Amendments shall not become effective unless
consented to by the Borrower and those Accepting Lenders (as defined below), as
applicable (the “Required Approval”).  If the Required Approval is received,
(1) such Permitted Amendments shall become effective only with respect to the
Loans and/or Revolving Commitments of the Lenders that accept the applicable
Loan Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case
of any Accepting Lender, only with respect to such Lender’s Loans and/or
Revolving Commitments as to which such Lender’s acceptance has been made and
(2) the Borrower, each Credit Party and each Accepting Lender shall execute and
deliver to the Administrative Agent a loan modification agreement (the “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Revolving Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made.

 

Section 11.5                             Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its commitments,
loans and obligations hereunder at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes loans and

 

110

--------------------------------------------------------------------------------


 

obligations in respect thereof outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall have
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Commitments and Loans assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations on a non-pro rata basis as between its Revolving Commitment and/or
Revolving Loans, on the one hand, and any Term Loan Commitment and/or Term
Loans, on the other the hand.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default shall have occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;

 

(C)                               the consent of each Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of any Revolving Commitment; and

 

(D)                               the consent of each Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Commitment.

 

(iv)                              Assignment Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement, together with a processing and recordation fee in the amount of
$3,500, unless waived, in whole or in part by the Administrative Agent in its
discretion.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all documentation
required under Section 3.3(f).

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

111

--------------------------------------------------------------------------------


 

(vii)                           No Assignment to Defaulting Lenders.  No such
assignment may be made to a Defaulting Lender without the prior written consent
of (A) the Borrower, (B) the Administrative Agent and (C) each Issuing Bank and
each Swingline Lender, as appropriate, which consent may be given or withheld in
their discretion.

 

(viii)                        Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.16, 2.17 and 11.2 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  The Borrower will execute and deliver on
request, at its own expense, a promissory note to the assignee evidencing the
interests taken by way of assignment hereunder.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at its
offices in the United States shown for purposes of notices in Section 11.1, a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the commitments of,
and principal amounts of the loans and obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

112

--------------------------------------------------------------------------------


 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than (i) a natural person, (ii) the
Borrower or any of its Affiliates or Subsidiaries, or (iii) a Defaulting Lender)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans and other obligations owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Collateral Agent, the Issuing Banks, the Swingline Lenders and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Credit Document.  For the avoidance of doubt, each Lender shall be
responsible for the indemnity under Section 11.2(c) with respect to any payments
made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c)(i) of
Section 11.4 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.2, 3.1 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 3.4 and  as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.2 or 3.3, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement, or any promissory notes evidencing its interests
hereunder, to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

113

--------------------------------------------------------------------------------


 

Section 11.6                             Independence of Covenants.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.

 

Section 11.7                             Survival of Representations, Warranties
and Agreements.  All representations, warranties and agreements made herein
shall survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agents set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization (in a manner satisfactory to Agents) in an
amount equal to one hundred five percent (105%) of the undrawn amount of the
Letters of Credit and the reimbursement of any amounts drawn thereunder, and the
termination hereof.

 

Section 11.8                             No Waiver; Remedies Cumulative;
Enforcement.  No failure or delay on the part of any Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents,
any of the Secured Hedge Agreements or any of the Secured Treasury Management
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) any
Issuing Bank or any Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.3
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

Section 11.9                             Marshalling; Payments Set Aside. 
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Credit Party makes a
payment or

 

114

--------------------------------------------------------------------------------


 

payments to the Administrative Agent, the Issuing Banks, the Swingline Lenders
or the Lenders (or to the Administrative Agent, on behalf of Lenders), or the
Administrative Agent, the Collateral Agent, the Issuing Banks or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

Section 11.10                      Severability.  In case any provision in or
obligation hereunder or any Note or other Credit Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 11.11                      Obligations Several; Independent Nature of
Lenders’ Rights.  The obligations of the Lenders hereunder are several and no
Lender shall be responsible for the obligations or Commitment of any other
Lender hereunder.  Nothing contained herein or in any other Credit Document, and
no action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(d), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

Section 11.12                      Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

Section 11.13                      Applicable Laws.

 

(a)                                 Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  Each party
hereto irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court of the Southern
District, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  Each party hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying

 

115

--------------------------------------------------------------------------------


 

of venue of any action or proceeding arising out of or relating to this
Agreement or any other Credit Document in any court referred to in
subsection (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 11.14                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

Section 11.15                      Confidentiality.  Each of the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, unless, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as nonconfidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have

 

116

--------------------------------------------------------------------------------


 

complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-pubic information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities laws.

 

Section 11.16                      Usury Savings Clause.  Notwithstanding any
other provision herein, the aggregate interest rate charged or agreed to be paid
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under Applicable Laws
shall not exceed the Highest Lawful Rate.  If the rate of interest (determined
without regard to the preceding sentence) under this Agreement at any time
exceeds the Highest Lawful Rate, the aggregate outstanding amount of the Loans
made hereunder shall bear interest at the Highest Lawful Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect.  In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
the Borrower shall pay to the Administrative Agent an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of the Lenders and
the Borrower to conform strictly to any applicable usury laws.  Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the aggregate outstanding amount of the Loans made
hereunder or be refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

 

Section 11.17                      Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 3, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or .pdf file shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.18                     No Advisory or Fiduciary Relationship.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), each of the Credit Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Collateral Agent, the Joint Lead

 

117

--------------------------------------------------------------------------------


 

Arrangers and the Lenders are arm’s-length commercial transactions between the
Credit Parties, on the one hand, and the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers and the Lenders, on the other hand, (ii) each of
the Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (b)(i) each of the Administrative Agent, the Collateral Agent, the
Joint Lead Arrangers and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for any Credit Party or any of their Affiliates or any other Person and
(ii) none of the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers and the Lenders has any obligation to any Credit Party or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(c) each of the Administrative Agent, the Collateral Agent, the Joint Lead
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and none of the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and the Lenders has any obligation to
disclose any of such interests to any Credit Party or its Affiliates.  To the
fullest extent permitted by law, each of the Credit Parties hereby waives and
releases, any claims that it may have against the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 11.19                     Electronic Execution of Assignments and Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement or in any amendment, waiver, modification or
consent relating hereto shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 11.20                     USA PATRIOT Act.  Each Lender subject to the
Act hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

 

Section 11.21                      Designation as Senior Debt.  The parties
hereto intend for this Agreement to be the “Senior Bank Credit Facility” (or any
comparable term) under any Subordinated Debt.  If for any reason this Agreement
is not deemed to be the “Senior Bank Credit Facility” (or any comparable term)
under any Subordinated Debt, the Borrower hereby specifically designates the
Obligations as “Designated Senior Debt” (or other comparable term) for purposes
of such Subordinated Debt.

 

Section 11.22                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and (b) the effects of any

 

118

--------------------------------------------------------------------------------


 

Bail-in Action on any such liability, including, if applicable: (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Credit Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

Section 11.23                      Amendment and Restatement.  The parties
hereto agree that, on the Effective Date, the following transactions shall be
deemed to occur automatically, without further action by any party hereto:
(a) the Original Credit Agreement shall be deemed to be amended and restated in
its entirety pursuant to this Agreement; (b) all Obligations (as defined in the
Original Credit Agreement) under the Original Credit Agreement outstanding on
the Effective Date shall in all respects be continuing and shall be deemed to
Obligations outstanding hereunder; (c) the guaranties made by the Credit Parties
pursuant to the Original Credit Agreement to the holders of the Obligations (as
defined in the Original Credit Agreement) shall remain in full force and effect
with respect to the Obligations and are hereby reaffirmed; (d) the Collateral
Documents and the Liens created thereunder by the Credit Parties in favor of
Regions Bank, as administrative agent and collateral agent for the benefit of
the holders of the Obligations (as defined in the Original Credit Agreement)
shall remain in full force and effect with respect to the Obligations and are
hereby reaffirmed; and (e) all references in the other Credit Documents to the
Original Credit Agreement shall be deemed to refer without further amendment to
this Agreement.

 

[Signatures on Following Page(s)]

 

119

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

EARTHLINK HOLDINGS CORP.,

 

a Delaware corporation,

 

 

 

 

 

By:

/s/ Louis M. Alterman

 

Name: Louis M. Alterman

 

Title:   Executive Vice President, Chief Financial Officer

 

 

 

 

GUARANTORS:

BTI TELECOM CORP.

 

BUSINESS TELECOM OF VIRGINIA, INC.

 

BUSINESS TELECOM, LLC

 

CHOICE ONE COMMUNICATIONS OF CONNECTICUT INC.

 

CHOICE ONE COMMUNICATIONS OF MAINE INC.

 

CHOICE ONE COMMUNICATIONS OF MASSACHUSETTS INC.

 

CHOICE ONE COMMUNICATIONS OF NEW YORK INC.

 

CHOICE ONE COMMUNICATIONS OF OHIO INC.

 

CHOICE ONE COMMUNICATIONS OF PENNSYLVANIA INC.

 

CHOICE ONE COMMUNICATIONS OF RHODE ISLAND INC.

 

CHOICE ONE COMMUNICATIONS OF VERMONT INC.

 

CHOICE ONE COMMUNICATIONS RESALE L.L.C.

 

CHOICE ONE OF NEW HAMPSHIRE INC.

 

CONNECTICUT BROADBAND, LLC

 

CONNECTICUT TELEPHONE & COMMUNICATION SYSTEMS, INC.

 

CONVERSENT COMMUNICATIONS LONG DISTANCE, LLC

 

CONVERSENT COMMUNICATIONS OF CONNECTICUT, LLC

 

CONVERSENT COMMUNICATIONS OF MAINE, LLC

 

CONVERSENT COMMUNICATIONS OF MASSACHUSETTS, INC.

 

CONVERSENT COMMUNICATIONS OF NEW HAMPSHIRE, LLC

 

CONVERSENT COMMUNICATIONS OF NEW JERSEY, LLC

 

CONVERSENT COMMUNICATIONS OF NEW YORK, LLC

 

CONVERSENT COMMUNICATIONS OF PENNSYLVANIA, LLC

 

CONVERSENT COMMUNICATIONS OF RHODE

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ISLAND, LLC

 

CONVERSENT COMMUNICATIONS OF VERMONT, LLC

 

CONVERSENT COMMUNICATIONS RESALE L.L.C.

 

CTC COMMUNICATIONS CORP.

 

CTC COMMUNICATIONS OF VIRGINIA, INC.

 

DELTACOM, LLC

 

EARTHLINK, LLC

 

EARTHLINK BUSINESS HOLDINGS, LLC

 

EARTHLINK BUSINESS, LLC

 

EARTHLINK CARRIER, LLC

 

EARTHLINK SHARED SERVICES, LLC

 

LIGHTSHIP TELECOM, LLC

 

US XCHANGE INC.

 

US XCHANGE OF ILLINOIS, L.L.C.

 

US XCHANGE OF INDIANA, L.L.C.

 

US XCHANGE OF MICHIGAN, L.L.C.

 

US XCHANGE OF WISCONSIN, L.L.C.

 

 

 

By:

/s/ Louis M. Alterman

 

Name: Louis M. Alterman

 

Title:   Executive Vice President, Chief Financial Officer

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

AND COLLATERAL AGENT:

REGIONS BANK,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Bruce Rudolph

 

Name: Bruce Rudolph

 

Title: Director

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ Bruce Rudolph

 

Name: Bruce Rudolph

 

Title: Director

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

as a Lender

 

 

 

By:

/s/ Dan Komitor

 

Name: Dan Komitor

 

Title: Managing Director

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Thomas M. Paulk

 

Name: Thomas M. Paulk

 

Title: Senior Vice President

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK

 

as a Lender

 

 

 

By:

/s/ Steve Prichett

 

Name: Steve Prichett

 

Title: Executive Vice President

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

as a Lender

 

 

 

By:

/s/ Kevin Oliver

 

Name: Kevin Oliver

 

Title: Vice President

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

 

Title: Authorized Signatory

 

 

 

By:

/s/ Joan Park

 

Name: Joan Park

 

Title: Authorized Signatory

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as a Lender

 

 

 

By:

/s/ Anca Trifan

 

Name: Anca Trifan

 

Title: Managing Director

 

 

 

By:

/s/ Dusan Lazarov

 

Name: Dusan Lazarov

 

Title: Director

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNITED COMMUNITY BANK, Inc.

 

as a Lender

 

 

 

By:

/s/ James A. Boccardo

 

Name: James A. Boccardo

 

Title: Vice President

 

EARTHLINK HOLDINGS CORP.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------